--------------------------------------------------------------------------------

Exhibit 10.7


DATED
May 10
2007

 
 

 
 
(1)
THOSE COMPANIES PARTICULARS OF  WHICH ARE SET OUT IN SCHEDULE 1



 
(2)
BABCOCK INTERNATIONAL GROUP PLC



 
(3)
KBR, INC.





 
AGREEMENT
 
relating to the sale and purchase of the entire issued share capital of
Devonport Management Limited
 



 

 
[logo.jpg]

Kirkpatrick & Lockhart Preston Gates Ellis LLP
110 Cannon Street London EC4N 6AR
Tel: +44 (0)20 7648 9000
Fax: +44 (0)20 7648 9001
Ref: HDK/JRD/6011542.0001


--------------------------------------------------------------------------------



CONTENTS




Clause
 
Page
     
1.
Interpretation
1
     
2.
Sale of Shares
10
     
3.
Conditions
11
     
4.
Conduct of the Group before Completion
12
     
5.
Consideration
14
     
6.
Completion
16
     
7.
Post-Completion Undertakings
17
     
8.
Sellers' Warranties
18
     
9.
Scope of Sellers' Warranties
19
     
10.
Purchaser Remedies
21
     
11.
Purchaser's Warranties
23
     
12.
Restrictions on Sellers' Business Activities
23
     
13.
Information, Records and Assistance
24
     
14.
Guarantee
24
     
15.
Announcements
26
     
16.
Costs
26
     
17.
Interest on Late Payment
26
     
18.
Further Assurance
27
     
19.
Entire Agreement
27
     
20.
Variation
27


--------------------------------------------------------------------------------




21.
Waivers and Remedies
28
     
22.
Counterparts
28
     
23.
Invalidity
28
     
24.
Effect of Completion
29
     
25.
Assignment
29
     
26.
Notices
29
     
27.
Contracts (Rights of Third Parties) Act 1999
30
     
28.
Confidential Information
31
     
29.
Governing Law and Jurisdiction
31
     
SCHEDULE 1  The Sellers
33
     
SCHEDULE 2  The Company
34
     
SCHEDULE 3  The Subsidiaries
35
     
SCHEDULE 4  The Properties
49
     
SCHEDULE 5  Conditions To Completion
56
     
SCHEDULE 6  Conduct of the Group before Completion
57
     
SCHEDULE 7  Completion
60
     
SCHEDULE 8  Sellers' Warranties
64
     
SCHEDULE 9  Limitations on Sellers' Liability
88
     
SCHEDULE 10  Purchaser's Warranties
96
     
SCHEDULE 11  Registered Intellectual Property Rights
97
     
SCHEDULE 12  IT Systems and IT Contracts
100


--------------------------------------------------------------------------------




THIS AGREEMENT is made on  May 10
2007

 
BETWEEN:


(1)
THOSE COMPANIES PARTICULARS OF WHICH ARE SET OUT IN SCHEDULE 1 (the "Sellers");



(2)
BABCOCK INTERNATIONAL GROUP PLC, a company incorporated in England and Wales
with company number 02342138 and whose registered office is at 2 Cavendish
Square, London W1G 0PX (the "Purchaser"); and



(3)
KBR, INC., a company incorporated in the state of Delaware, USA and whose
principal place of business is at 601 Jefferson Street, Houston, Texas 77002,
USA (the "Guarantor").



WHEREAS:


(A)
The Company is a private company limited by shares incorporated in England and
Wales with company number 02959785.



(B)
The Sellers have agreed to sell and the Purchaser has agreed to purchase all of
the issued shares in the capital of the Company on the terms and subject to the
conditions set out in this Agreement.



(C)
The Guarantor has agreed to guarantee the performance of the obligations of KBR
under this Agreement.



NOW IT IS AGREED as follows:
 
1.
Interpretation



1.1
In this Agreement, unless the context requires otherwise:



"Accounts" means the audited consolidated financial statements of the Company
for the accounting period ended on the Accounts Date comprising a balance sheet
of the Company, a consolidated balance sheet, profit and loss account and cash
flow statement of the Group and notes thereon together with the directors'
report and the auditors' report;


"Accounts Date" means 31 December 2006;


"Alliance Agreement" means an agreement dated 8 April 1997 between (1) DRDL; (2)
Kellogg Brown & Root Limited (formerly known as Brown and Root Limited); (3)
Rolls Royce Power Engineering Plc; (4) Strachan & Henshaw Limited; (5) Jacobs
U.K. Limited (formerly known as Babtie Group Limited); and (6) BNFL Engineering
Limited, and relating to the D154 Agreement;

1

--------------------------------------------------------------------------------



"Alliance Deed of Adherence" means the deed of adherence in the agreed form in
respect of the Alliance Agreement together with such amendments thereto as are
required by any third party thereto, and are consented to by the Purchaser and
the Sellers, such consent not to be unreasonably withheld or delayed;


"ASL" means Appledore Shipbuilders (2004) Limited;


"Authority" means The Secretary of State for Defence;


"Authority Contracts" means all and any agreements entered into between any
member of the Group and the Authority;


"Business Day" means a day (other than a Saturday or Sunday) on which banks
generally are open for business in London for the transaction of normal banking
business;


"Company" means Devonport Management Limited, brief details of which are set out
in Schedule 2;


"Completion" means completion of the sale and purchase of the Shares in
accordance with Clause 6;


"Completion Date" has the meaning given to that expression in Clause 6.1;


"Conditions" means the conditions referred to in Clause 3 and set out in
Schedule 5;


"Confidential Information" means confidential information, know-how and records,
in each case, to the extent relating to any Group Company's business or affairs,
including (i) drawings, designs, formulae, specifications, processes, data
relating to inventions, testing procedures, test results and instruction and
trading manuals; (ii) customer lists, sales targets and statistics, market
research surveys and reports and marketing and promotional information; (iii)
business plans and forecasts; and (iv) technical expertise;


"Connected Persons" means, in relation to any party, that party's group
undertakings, other than in the case of the Sellers, any Group Company;


"Consideration" means the consideration for the sale and purchase of the Shares
as stated in Clause 5.1;

2

--------------------------------------------------------------------------------



"D154 Agreement" means an agreement for the provision of refitting and
refuelling of submarines at Devonport Royal Dockyard dated 13 March 1997 and
entered into between the Authority and DRDL (as varied from time to time);


"Data Room" means the data room operated by the Sellers' Solicitors and made
available to the Purchaser for the purpose of reviewing information relating
inter alia to the Company, the Subsidiaries and the Properties;


"Deeds of Adherence" means the deeds of adherence in the agreed form together
with such amendments thereto as are required by the Authority and are consented
to by the Purchaser and the Sellers, such consent not to be unreasonably
withheld or delayed, in respect of various guarantees and parent company
guarantees given by the Sellers and the Sellers' parent companies pursuant to
inter alia the Principal Agreement and the D154 Agreement (but excluding, for
the avoidance of doubt, the Alliance Deed of Adherence);


"Disclosure Letter" means the letter of the same date as this Agreement from the
Sellers to the Purchaser qualifying the Sellers' Warranties;


"DRDL" means Devonport Royal Dockyard Limited, brief details of which are set
out in Schedule 3;


"Enabling Agreement" means an agreement dated 13 March 1997 between (1) the
Authority; and (2) DRDL, entered into pursuant to the Principal Agreement
relating to the terms on which DRDL can carry out certain work (placed other
than by competitive tender) on behalf of the Authority;


"Encumbrance" means a mortgage, charge, pledge, lien or other form of security
or any proprietary interest or right of any third party including any option,
right of pre-emption or right of first refusal;


"Environment" means all or any living organism (including man), ecosystems and
the media of the air (including air within natural or man-made structures above
or below ground), water and land;


"Environmental Laws" means all Laws concerning the protection or prevention of
harm to the Environment or worker health and safety which are in force and
binding on any Group Company at or prior to the date of this Agreement but
excluding for the avoidance of doubt Nuclear Laws, laws relating to fire
precautions and laws relating to town and country planning;

3

--------------------------------------------------------------------------------



"Environmental Licences" means any permit, licence, consent, exemption,
registration or authorisation required under Environmental Laws or Nuclear Laws
in relation to the operation of the business of any Group Company;


"FNC Group" means Frazer-Nash Consultancy Group Limited and its subsidiaries;


"full title guarantee" has the meaning given to that expression by the Law of
Property (Miscellaneous Provisions) Act 1994;


"Group" means the Company and the Subsidiaries and "Group Company" means a
member of the Group;


"group undertaking" shall be construed in accordance with section 259 of the
Companies Act 1985;


"Hazardous Substances" means any natural or artificial substance (whether solid,
liquid, gas, noise, ion, vapour, electromagnetic or radiation, and whether alone
or in combination with any other substance) which is capable of causing harm to
or have a deleterious effect on the Environment;


"holding company" means a holding company within the meaning of section 736 of
the Companies Act 1985;


"Information Memorandum" means the information memorandum relating to the Group
dated  March 2007;


"Intellectual Property Rights" means patents, trade marks, service marks, logos,
get-up, rights in design, trade or business names, copyright (including rights
in computer software) and moral rights, topography rights and database rights
(whether or not any of these is or are registered and including applications for
registration);


"Interest Payment" means the sum, if any, calculated in accordance with Clause
5.2;


"IT Contracts" means all agreements under which any third party provides to a
Group Company any material element of, or material services relating to, the IT
Systems (including leasing, licensing, maintenance and service agreements) as
listed in Part 2 of Schedule 12;


"IT Systems" means the material computer and communications systems (including
all material computer hardware) owned or used by a Group Company (but excluding
the IT Contracts) as listed in Part 1 of Schedule 12;

4

--------------------------------------------------------------------------------



"KBR" means Kellogg Brown & Root Holdings (U.K.) Limited (registered number
01870934), being one of the Sellers;


"Laws" means all laws, statutes, orders, regulations or subordinate legislation
or common law, all orders, ordinances, decrees or regulatory codes of practice,
circulars, statutory guidance, written agreements with regulators and equivalent
control;


"Leakage" means any of the following which occur on or after the Accounts Date
but on or before the Completion Date:


 
(a)
any dividend, or distribution declared, paid or made by any Group Company (other
than to another Group Company) on any of the issued share capital of the
Company;



 
(b)
any payments made (including management fees), or agreed to be made, by any
Group Company, to (or assets transferred or surrendered to or liabilities
assumed, indemnified, or incurred for the benefit of) any of the Sellers or any
of their Connected Persons (including, without limitation, any payment or
accrual of interest) by any Group Company;



 
(c)
any payments made or agreed to be made by any Group Company other than to
another Group Company in respect of any share capital or other securities of any
Group Company being issued, redeemed, purchased or repaid, or any other return
of capital;



 
(d)
any payments made or agreed to be made by any Group Company (other than to
another Group Company) to the Sellers or any of their Connected Persons in
respect of any loan capital of any Group Company;



 
(e)
the waiver by any Group Company of any amount owed to that Group Company by any
of the Sellers or any of their Connected Persons;



 
(f)
any payment by any Group Company of any fees or expenses in connection with the
preparation for, negotiation or consummation of the sale of the Shares pursuant
to, or the entry into of, this Agreement; and



 
(g)
the agreement or undertaking by any Group Company to do any of the matters set
out in (a) to (f) above,



but does not include the following items:


 
(i)
management fees payable to the Sellers or any of their Connected Persons in
respect of the period up to Completion of an amount equal to £11,220 multiplied
by the number of days elapsed from (and including) 1 January 2007 to (but
excluding) the Completion Date;


5

--------------------------------------------------------------------------------



 
(ii)
payments to the Sellers or any of their respective Connected Persons for goods
or services in the ordinary course of business and on an arms length basis of a
kind supplied by any of them to persons (other than their Connected Persons) in
the ordinary course of their business;



 
(iii)
the services provided by KBR or any of its Connected Persons as detailed in
Clause 7.2;



 
(iv)
the dividend declared by the Company on 14 December 2006 in the sum of
£10,000,000 (ten million pounds) and paid on 18 January 2007;



 
(v)
any fees and expenses incurred by any Group Company and reimbursed on or prior
to Completion by any of the Sellers or their respective Connected Persons to any
such Group Company; and



 
(vi)
any fees paid by any Group Company to KBR or any of its Connected Persons in
respect of the secondment of J. Lofty to any Group Company;



"Lease" means a lease under which a Property is held by a Group Company;


"Licences In" and "Licences Out" have the meanings given to those expressions in
paragraph 26.2 of Schedule 8;


"Losses" means all losses, damages, liabilities, costs (including without
limitation reasonable legal costs) charges, expenses, actions, proceedings,
claims and demands;


"LSC Group" means LSC Group Holdings Limited and its subsidiaries;


"Management Accounts" means the unaudited consolidated management accounts of
the Company for the period from the Accounts Date to 31 March 2007 copies of
which are attached to the Disclosure Letter;


"Material Contract" means any contract between a Group Company and any person
supplying goods or services to it in relation to which estimated expenditure for
the calendar year 2007 by the Group is in excess of £5,000,000 (five million
pounds), any contract between a Group Company and any customer of it in relation
to which estimated expenditure for the calendar year 2007 by the customer is in
excess of £5,000,000 (five million pounds), the contracts referred to in
paragraph 10.7 of Schedule 8, the Privatisation Agreements and all other
agreements with the Authority listed in Document 1.17.1 of the Data Room;

6

--------------------------------------------------------------------------------



"Nuclear Laws" means all Laws (including without limitation the Nuclear
Installations Act 1965 and the Ionising Radiation Regulations 1999) concerning
radioactive substances which are in force and binding on any Group Company at or
prior to the date of this agreement;


"Operating Agreement" means an agreement dated 13 March 1997 between the
Authority and DRDL entered into pursuant to the Principal Agreement relating to
terms and conditions with which DRDL is required to comply in relation to the
operation of Devonport Royal Dockyard;


"Permit" means a permit, licence, consent, approval, certificate, qualification,
specification, registration and other authorisation and a filing of a
notification report or assessment necessary in any jurisdiction for the proper
and efficient operation of any Group Company's business, its ownership,
possession, occupation or use of an asset or the execution and performances of
this Agreement;


"Principal Agreement" means the agreement dated 11 February 1997 between (1) the
Authority; (2) KBR (formerly known as Halliburton Holdings Limited); (3) The
Weir Group plc; (4) Balfour Beatty Plc (formerly known as BICC plc); (5) DRDL;
(6) Kellogg Brown & Root Limited (formerly known as Brown & Root Limited); (7)
Halliburton Company; (8) ASL; and (9) and the Company pursuant to which, inter
alia, the entire issued ordinary share capital of DRDL (save for the Special
Share retained by the Authority) was acquired by the Sellers;


"Privatisation Agreements" means the Principal Agreement, the Operating
Agreement, the Enabling Agreement and the Services Agreement, each as amended by
the Privatisation Amendment Agreement;


"Privatisation Amendment Agreement" means the agreement dated on or about 17
September 2002 between the Authority (1) KBR (formerly known as Halliburton
Holdings Limited); (2) The Weir Group plc; (3) Balfour Beatty Plc (formerly
known as BICC plc); (4) DRDL; (5) Kellogg Brown & Root Limited (formerly known
as Brown & Root Limited); (6) Halliburton Company; (7) ASL (formerly known as
Devonport Management Limited); and (8) and the Company amending certain
provisions of the Principal Agreement, the Enabling Agreement, the Operating
Agreement and the Services Agreement;


"Properties" means the freehold and leasehold properties referred to in Schedule
4;

7

--------------------------------------------------------------------------------



"Purchaser's Group" means the Purchaser, its subsidiaries, any holding company
of the Purchaser and all other subsidiaries of any such holding company, in each
case from time to time;


"Purchaser's Solicitors" means Ashurst of Broadwalk House, 5 Appold Street,
London EC2A 2HA;


"Purchaser's Warranties" means the warranties given by the Purchaser pursuant to
Clause 11 and set out in Schedule 10;


"Sellers' Solicitors" means Kirkpatrick & Lockhart Preston Gates Ellis LLP of
110 Cannon Street, London EC4N 6AR;


"Sellers' Warranties" means the warranties given by the Sellers pursuant to
Clause 8 and set out in Schedule 8;


"Senior Employee" means any employee of any Group Company whose basic rate of
remuneration exceeds £75,000 per annum;


"Services Agreement" means an agreement dated 13 March 1997 between the
Authority and DRDL entered into pursuant to the Principal Agreement relating to
the provision of specified services;


"Shares" means 204 fully paid ordinary A shares of £1 each and 196 fully paid
ordinary B shares of £1 each in the capital of the Company comprising the entire
issued share capital of the Company;


"Special Share" means the one special share of £1 in the capital of DRDL owned
by the Authority;


"Subsidiaries" means the companies brief details of which are set out in
Schedule 3;


"subsidiary" means a subsidiary within the meaning of section 736 of the
Companies Act 1985;


"Tax" or "Taxation" has the meaning given to that expression in the Tax
Covenant;


"Tax Authority" has the meaning given to that expression in the Tax Covenant;


"Tax Covenant" means the tax covenant in the agreed form;


"Taxation Statute" means any statute, statutory instrument, decree, order,
enactment, law, bye law, regulation or legislative provision, whether domestic
or foreign, providing for or imposing any Taxation including, for the avoidance
of doubt, any directives and regulations adopted by the Council of the European
Union;

8

--------------------------------------------------------------------------------



"Tax Warranties" means the Sellers' Warranties set out in paragraph 29 of
Schedule 8;


"Termination Deed" means the deed of termination in the agreed form in relation
to the services provided to the Group by the Sellers and their respective
Connected Persons to be entered into at Completion in accordance with Clause
7.2;


"Transaction Documents" means this Agreement, the Disclosure Letter, the Tax
Covenant and any other agreement entered into pursuant to this Agreement;


"Transfer Regulations" means Transfer of Undertakings (Protection of Employment)
Regulations 2006;


"the Transitional Services Agreement" means the Transitional Services Agreement
between KBR (1) and the Company (2) in the agreed form; and


"TULR(C)A" means Trade Unions and Labour Relations (Consolidation) Act 1992.


1.2
In this Agreement, unless the context requires otherwise:



 
(a)
references to Clauses and Schedules are references to clauses of and schedules
to this Agreement;



 
(b)
the Schedules form part of this Agreement and shall have the same force and
effect as if expressly set out in the body of this Agreement and any reference
to this Agreement includes the Schedules;



 
(c)
headings are included for convenience only and shall not affect the
interpretation of this Agreement;



 
(d)
the singular includes the plural and vice versa and use of any gender includes
the other genders;



 
(e)
references to a "company" mean any company, corporation or other body corporate
(wherever incorporated);



 
(f)
references to a "person" mean any individual, trust, firm, company, government,
governmental (or supra-governmental) agency, authority or department or any
joint venture, partnership or association (whether or not having separate legal
personality);


9

--------------------------------------------------------------------------------



 
(g)
any reference to a party means any party to this Agreement;



 
(h)
any reference to a document in the "agreed form" means the document in a form
agreed between the parties and initialled for the purposes of identification by
or on behalf of the Sellers and the Purchaser;



 
(i)
where any statement is qualified by the expression "so far as the Sellers are
aware" or any similar expression, that statement shall be limited to the actual
awareness only of David Dunbar, Bang Chaun Liew, Alan Mitchelson, Sir Malcolm
Pledger, Andrew Rose, Mark Selway, Bruce Stanski, Ian Tyler, Dennis Gilbert and
Henry Warren and shall be treated as including an additional statement that it
has been made after reasonable enquiry of the following persons only: Peter
Whitehouse, Gareth Unsworth, Roger Hardy, Phil Jones, Andrew Hamilton, Stephen
Hills, Ray Wyborn, David Nobes, Frank Francis, Andy Nicholls and Mark Lomas;



 
(j)
any agreement, covenant, warranty, statement or undertaking on the part of 2 or
more parties (including, for the avoidance of doubt, the Tax Covenant) is made
or given by such parties severally and not jointly and severally; and



 
(k)
any reference to any statute or statutory provision includes that statute or
statutory provision as from time to time amended, modified, consolidated or
re-enacted (whether before or after the date of this Agreement), except to the
extent that any such amendment, modification, consolidation or re-enactment
would increase or extend the liability of the Sellers or any of them under this
Agreement.

 
 

2.
Sale of Shares



2.1
Subject to the terms of this Agreement, each Seller shall sell with full title
guarantee and as legal and beneficial and free from all Encumbrances the number
of Shares set out opposite its name in the second column of Schedule 1 and the
Purchaser shall purchase all of the Shares together with all rights attaching to
them at the Completion Date (including the right to receive all dividends and
distributions declared, paid or made after the Accounts Date, other than the
dividend of £10,000,000 (ten million pounds) declared on 14 December 2006 and
paid on 18 January 2007).



2.2
Each of the Sellers waives or agrees to provide the waiver of any rights it or
any other person may have in relation to the Shares under the articles of
association of the Company or otherwise prior to Completion.



2.3
The Sellers shall procure that the Company shall provide to the Authority upon
request such information as the Authority is entitled pursuant to the articles
of association of DRDL (including, without limitation, article 7(B)(1)) to
request in respect of the Purchaser or any person connected with the Purchaser
and the Purchaser shall promptly provide such information to the Sellers and the
Company on request for onward transmission to the Authority.


10

--------------------------------------------------------------------------------



3.
Conditions



3.1
Completion of the sale and purchase of the Shares pursuant to this Agreement is
subject to the Conditions having been fulfilled or waived in accordance with
this Agreement.



3.2
The Sellers and the Purchaser shall each use all reasonable endeavours to fulfil
or procure the fulfilment of the Condition set out in paragraph 2 of Schedule 5
as soon as possible and in any event by not later than 5.00 p.m. on 9 July 2007.



3.3
The Purchaser shall use all reasonable  endeavours to fulfil or procure the
fulfilment of the Condition set out in paragraph 1 of Schedule 5 as soon as
reasonably practicable and each of the Sellers shall provide, and shall procure
that each Group Company shall provide to the Purchaser, as soon as reasonably
practicable after being requested by the Purchaser therefor, all necessary
information relating to the Group required for the preparation of the circular
referred to in clause 3.4(a) in order for the Purchaser to fulfil or procure the
fulfilment of such Condition.



3.4
Without prejudice to the generality of Clause 3.3, the Purchaser undertakes to
procure that, subject to the Sellers' compliance with Clause 3.3:



 
(a)
a circular is despatched to its shareholders as soon as reasonably practicable
following the date of this Agreement containing a notice convening an
extraordinary general meeting of the Purchaser for no later than 30 June  2007
and that there is proposed at such meeting the resolution referred to in
paragraph 1 of Schedule 5; and



 
(b)
the circular referred to in sub-paragraph (a) above contains a recommendation by
the directors of the Purchaser recommending  shareholders to vote in favour of
such resolution.



3.5
With regard to the waiver of any of the Conditions:



 
(a)
the Purchaser may, with the consent of the Sellers, waive in whole or part the
Condition listed in paragraph 1 of Schedule 5; and



 
(b)
the Condition set out in paragraph 2 of Schedule 5 may not be waived by any
party.


11

--------------------------------------------------------------------------------



3.6
If either of the Conditions set out in Schedule 5 is not fulfilled or waived (if
capable of being waived) on or before 5.00 p.m. on 9 July 2007 (or such later
time and/or date as the parties may agree), this Agreement shall automatically
terminate and cease to have effect (save for this Clause 3.6 and Clauses 1, 3.7,
15, 16, and 19 to 27 (inclusive)  and 29 which shall continue to have effect)
and no party shall have any claim under this Agreement against any other party
save in respect of any rights and liabilities of the parties which have accrued
under this Agreement before its termination or in relation to those provisions
of this Agreement referred to above which continue to have effect following its
termination.



3.7
If Completion does not take place as a result of a failure by the Purchaser to
fulfil the Condition set out in paragraph 1 of Schedule 5 (and provided such
failure has not resulted from any act or omission on the part of any Seller
including an omission by any Seller to act in accordance with its obligations
under Clause 3.3), the Purchaser shall pay £8,000,000 (eight million pounds) to
the Sellers in immediately available funds which is a genuine pre-estimate of
the Sellers' damages.

 
 

4.
Conduct of the Group before Completion



4.1
Subject to Clause 4.2, each Seller undertakes to the Purchaser to procure that,
during the period between the date of this Agreement and Completion:



 
(a)
each Group Company carries on its business in the ordinary and usual course in
all material respects;



 
(b)
each Group Company takes all reasonable steps to preserve and protect its assets
so as to prevent a material diminution in the value thereof compared to the
value at the date hereof;



 
(c)
each Group Company continues to undertake the Authority Contracts as such
contracts are being carried out at the date hereof; and



 
(d)
save with the prior written consent of the Purchaser (such consent not to be
unreasonably withheld or delayed), no Group Company shall undertake, carry out
or enter into any of the acts, matters or transactions listed in Schedule 6.



4.2
(Save as to Clause 4.2(f) being subject to paragraph (x) of Schedule 6) nothing
in Clause 4.1 and/or Schedule 6 shall operate so as to prevent or restrict or
require the consent of the Purchaser for:



 
(a)
the performance by any Group Company of any of its obligations pursuant to a
contract or arrangement entered into before the date of this Agreement;


12

--------------------------------------------------------------------------------



 
(b)
any action reasonably undertaken by any Group Company in an emergency or
disaster situation with the bona fide intention of mitigating any adverse effect
thereof;



 
(c)
any act, matter or transaction contemplated by any of the Transaction Documents;



 
(d)
any act, matter or transaction undertaken at the request of the Purchaser;



 
(e)
the payment for any of the matters listed in paragraphs (i), (ii), (iii), (v)
and (vi)  to the definition of "Leakage"; or



 
(f)
subject to paragraph (x) of Schedule 6, any act, matter or transaction taken by
any Group Company with a view to preserving its relationship with the Authority
and in particular (but without limitation) so as not to prejudice the WSMI
contract or any renewal or extension of it, provided that the relevant Group
Companies shall consult with the Purchaser in relation to any discussions with
the Authority in relation to the WSMI contract.



4.3
Pending Completion the Purchaser and any person reasonably authorised by it
(subject to all applicable security restrictions) shall be given access to the
Properties and to all the books and records of each Group Company, and the
directors and Senior Employees of each Group Company shall be instructed to give
promptly all such information and explanation as the Purchaser or any such
person may reasonably request, in each case, in order to allow the Purchaser to
prepare for its ownership of the Company.



4.4
The Purchaser and the Sellers shall use their respective reasonable endeavours
to agree the final form of the Alliance Deed of Adherence with the third parties
thereto.



4.5
As soon as reasonably practicable after the final form of the Alliance Deed of
Adherence shall be agreed with the third parties thereto (but not earlier than
Completion):



 
(a)
the Purchaser shall duly execute and deliver a counterpart of the final form of
the Alliance Deed of Adherence to the other parties thereto;



 
(b)
the Sellers shall and shall procure that any of their respective Connected
Persons who are parties thereto shall duly execute and deliver a counterpart of
the final form of the Alliance Deed of Adherence to the other parties thereto;
and


13

--------------------------------------------------------------------------------



 
(c)
the Purchaser and the Sellers shall use their respective reasonable endeavours
to procure the execution and delivery of a counterpart of the final form of the
Alliance Deed of Adherence by the other parties thereto.



4.6
After the date of this Agreement KBR or its relevant Connected Persons shall
contact the software providers listed in Schedule 1 of the Transitional Services
Agreement in order to request that such software providers consent to the Group
benefiting from such software licences in accordance with the terms of the
Transitional Services Agreement.



4.7
For the purposes of Clause 4.1(d), the Purchaser shall nominate a person or
persons  who will liaise with the Group Companies and/or the Sellers in order to
ensure that any requests for any necessary consents and agreements are dealt
with in an efficient manner.

 
 

5.
Consideration



5.1
The consideration for the sale and purchase of the Shares shall be the aggregate
of the cash sum of £350,000,000 (three hundred and fifty million pounds) and, if
relevant, a sum equal to the Interest Payment, exclusive of stamp duty and other
transfer taxes (if any).



5.2
The Interest Payment shall be a sum equal to notional interest on £350,000,000
(three hundred and fifty million pounds) calculated, if such date shall be
before the Completion Date, from 8 July 2007 until the Completion Date (or if
Completion shall be delayed as a consequence of any act or omission of the
Sellers, then the date Completion would have occurred, but for such act or
omission) at a rate per annum of 1.5 per cent. above the average (rounded upward
when necessary to the nearest 1/16th of one per cent) of the London Inter-Bank
Offered Rates of the last 3 Business Days immediately preceding the date
hereof.  The London Inter-Bank Offered Rates for such days shall be the rate at
which Barclays Bank plc (or such other London bank as the Sellers shall nominate
for the purpose) shall offer 6 month sterling deposits of £1,000,000 (one
million pounds) to leading banks in the London Inter-Bank Market at or about
11.00 am (London time) on such days.  The certificate of Barclays Bank plc (or
such other London bank as the Sellers shall nominate for the purpose) as to the
rate of interest shall be conclusive and binding on the parties and, when
determining the interest rate, Barclays Bank plc shall be acting as an expert.



5.3
The Consideration, which shall be apportioned among the Sellers as shown in the
third column of Schedule 1, shall be paid in cash on Completion in accordance
with Clause 6 and paragraph 3(a) of Schedule 7.


14

--------------------------------------------------------------------------------



5.4
The Consideration shall be deemed to be reduced by the amount of any payment to
the Purchaser in respect of any claim under the Sellers' Warranties or under the
Tax Covenant.



5.5
At Completion each of the Sellers covenants to pay to the Purchaser:



 
(a)
an amount equal to their relevant percentage (and for this purpose the relevant
percentage in relation to each Seller shall be the percentage which is set
opposite its name in column 5 of Schedule 1) of all sums payable at Completion
by DRDL to four of the management team of DRDL (being Henry Warren, Dennis
Gilbert, Gareth Unsworth and Peter Whitehouse) under a potential retention pay
plan (equating to each individual's annual base salary with a possible
entitlement to an additional amount equal to twice each individual's annual base
salary), together with a further amount equal to 12.8 per cent. thereon, and
further amounts equal to any PAYE income tax and employees' national insurance
contributions unless such amounts have already been deducted from the sums
stated to be payable to the individuals and accounted for to HM Revenue &
Customs; and



 
(b)
an amount equal to the relevant percentage (and for this purpose the relevant
percentage in relation to each Seller shall be the percentage which is set
opposite its name in column 5 of Schedule 1) of all fees of DRDL (including any
VAT) due to certain professional advisers (being PricerWaterhouseCoopers,
Herbert Smith, KPMG, Bond Pearce and Wolferstans) in relation to services
provided in respect of the sale of the Shares under this Agreement, which
services (and the fees or estimates therefor) are set out in paragraph 7.1(l) of
the Disclosure Letter.



5.6
The precise amount of the sums and fees referred to in Clause 5.5 shall be
notified to the Purchaser by the Sellers not later than two Business Days prior
to the Completion Date.



5.7
The Purchaser is hereby irrevocably authorised to deduct an amount equal to the
payments to be made by each Seller to the Purchaser pursuant to Clause 5.5 from
the Consideration payable to that Seller.



5.8
Subject to compliance by the Sellers with Clause 5.5, the Sellers shall have no
further obligation to the Purchaser or any Group Company in respect of the sums
payable by DRDL referred to in Clause 5.5.



5.9
When and to the extent that DRDL obtains and utilises a tax deduction for the
payments made by it referred to in Clause 5.5, the Purchaser will pay to the
Sellers an amount equal to one half of the amount of the tax saved (including
the 12.8 per cent. paid in respect of employers' national insurance
contributions) in the relevant percentages (and for this purpose the relevant
percentage in relation to each Seller shall be the percentage which is set
opposite its name in column 5 of Schedule 1).


15

--------------------------------------------------------------------------------



5.10
All payments under Clauses 5.5 and 5.9 shall be treated as adjustments to the
Consideration.

 
 

6.
Completion



6.1
Completion shall take place on the third Business Day following the first
Business Day on or by which all the Conditions have been fulfilled or waived (if
capable of being waived) at the offices of the Sellers' Solicitors (or at such
other time and place as the Sellers and the Purchaser may agree in writing) (the
"Completion Date").



6.2
At Completion the Sellers and the Purchaser shall comply with their respective
obligations set out in Schedule 7.



6.3
Payment by the Purchaser of the Consideration (less the deduction referred to in
Clause 5.7) in accordance with paragraph 3(a) of Schedule 7 shall constitute
payment of the consideration for the Shares and shall constitute a valid
discharge of the Purchaser's obligations under Clause 2.1.



6.4
If the respective obligations of the Sellers and/or the Purchaser under Clause
6.2 and Schedule 7 are not complied with in full on the Completion Date, the
Purchaser or (as the case may be) the Sellers may (in their sole discretion):



 
(a)
defer Completion to a date not more than 28 days after the date specified in
Clause 6.1 in which event the provisions of this Clause 6 shall apply to
Completion as so deferred; or



 
(b)
proceed to Completion as far as practicable without prejudice to its or their
rights under this Agreement; or



 
(c)
provided that the 28 day period referred to in Clause 6.4(a) has elapsed,
terminate this Agreement by notice in writing to the Sellers or (as the case may
be) the Purchaser.



6.5
If this Agreement is terminated pursuant to Clause 6.4, this Agreement shall
cease to have effect (save for this Clause 6.5 and Clauses 1, 3.7, 15, 16 and 19
to 27 (inclusive) and 29 which shall continue to have effect) and no party shall
have any claim under this Agreement against any other party save in respect of
rights and liabilities of the parties which have accrued under this Agreement
before its termination or in relation to those provisions of this Agreement
referred to above which continue to have effect following its termination.


16

--------------------------------------------------------------------------------



6.6
Neither the Purchaser nor any of the Sellers shall be obliged to complete the
sale and purchase of any of the Shares unless the sale and purchase of all the
Shares is completed at the same time in accordance with this Agreement.

 
 

7.
Post-Completion Undertakings



7.1
Without prejudice to the provisions of Clause 6 and Schedule 7, the Purchaser
shall use its reasonable endeavours to procure that, as soon as reasonably
practicable after Completion, each Seller and each of its Connected Persons is
released from any guarantee, indemnity, counter-indemnity, bond, letter of
comfort or other similar obligation given or incurred by it prior to Completion
(including, for the avoidance of doubt, any guarantees given in the Alliance
Agreement) (provided that, if any such obligation is given or incurred after the
date of this Agreement but prior to Completion, the Purchaser has consented to
the grant or incurrence of such obligations) in respect of a liability or
obligation of any Group Company and pending such release the Purchaser
undertakes to each Seller (for itself and on behalf of each of its Connected
Persons) to indemnify each Seller and each of its Connected Persons on demand
against all Losses arising under or by reason of any such guarantee, indemnity,
counter-indemnity, bond, letter of comfort or other similar obligation.



7.2
The parties hereby acknowledge that with effect from Completion, the provision
of the following goods or services previously supplied to Group Companies shall
(save to the extent otherwise provided for in the Transitional Services
Agreement) cease in accordance with the Termination Deed:



 
(a)
insurance policies provided by KBR or any of its Connected Persons;



 
(b)
software licences provided by KBR or any of its Connected Persons; and



 
(c)
management services provided by any of the Sellers or any of their respective
Connected Persons,



in each case without any liability to any Group Company and without prejudice to
any accrued rights of any Group Company.


7.3
Without prejudice to the provisions of Clause 6 and Schedule 7, each of the
Sellers shall use its reasonable endeavours to procure that, as soon as
reasonably practicable after Completion, each Group Company is released from any
guarantee, indemnity, counter-indemnity, bond, letter of comfort or other
similar obligation given or incurred by it prior to Completion in respect of a
liability or obligation of any of the Sellers or any of their Connected Persons
and pending such release each of the Sellers undertakes to the Purchaser and
each Group Company to indemnify the Purchaser and each Group Company on demand
against all Losses arising under or by reason of any such guarantee, indemnity,
counter-indemnity, bond, letter of comfort or other similar obligation.


17

--------------------------------------------------------------------------------



8.
Sellers' Warranties



8.1
Subject to Clause 9 and Schedule 9, each Seller warrants to the Purchaser that
each of the Sellers' Warranties is true and accurate at the date of this
Agreement and each Seller shall be deemed to warrant that paragraph 10.2 only of
the Sellers' Warranties is true and accurate immediately prior to Completion by
reference to the facts and circumstances then subsisting.



8.2
Each of the Sellers' Warranties shall be construed as a separate and independent
warranty and, save as expressly otherwise provided in this Agreement, shall not
be limited by reference to or inference from the terms of any other Sellers'
Warranty.



8.3
Without prejudice in any way to the Sellers' Warranties, the Purchaser
acknowledges and agrees that:



 
(a)
the Sellers' Warranties are the only warranties given by the Sellers on which
the Purchaser may rely in entering into this Agreement;



 
(b)
no representation or warranty is made or given by any of the Sellers as to the
completeness, truth or accuracy of the matters disclosed in the Disclosure
Letter;



 
(c)
without prejudice to Clause 19 (Entire Agreement), no representation or warranty
is made or given by any of the Sellers in relation to the Information Memorandum
or as to the accuracy or reasonableness of any forecast, estimate or projection
made or provided to the Purchaser or any of its advisers (in whatever form) on
or before the date of this Agreement; and



 
(d)
no representation or warranty is made or given by any of the Sellers as to the
future requirements of the Authority for any goods or services to be provided by
any Group Company.



8.4
No information relating to the Group of which the Purchaser or any of its agents
or advisers has knowledge (whether actual, imputed or constructive or any of
them or as a result of any investigation by or on behalf of the Purchaser),
other than that contained in or referred to in this Agreement and/or fairly
disclosed in the Disclosure Letter in accordance with Clause 9.3, shall
prejudice any claim by the Purchaser under the Sellers' Warranties or reduce any
amount recoverable thereunder.


18

--------------------------------------------------------------------------------



8.5
The Sellers irrevocably and unconditionally agree with the Purchaser and its
professional advisers that they will not (and will procure that none of their
respective Connected Persons will) bring any claim or other action under the
Civil Liability (Contribution) Act 1978 of whatever nature and which exists now
or may exist in the future and whether known or not known to the Sellers at the
date hereof and whether in relation to a matter which is past, present or future
and in respect of negligence ("Claim") against any professional advisers of the
Purchaser in relation to any work carried out for the Purchaser in respect of
this Agreement and/or any Transaction Document.  To the extent that any such
Claim exists (if any and without prejudice to the aforesaid), the Sellers
severally irrevocably and unconditionally waive  the right to bring any form of
claim against or recover any sums from any of the Purchaser's professional
advisers in relation to any Claim and unconditionally and irrevocably release
the Purchaser's professional advisers from any liability in respect of any such
Claim.  It is intended that any relevant professional adviser of the Purchaser
shall be entitled to the benefit of the undertakings, releases and waivers
provided for in this clause for the purpose of, inter alia, the Contracts
(Rights of Third Parties) Act 1999.  Nothing in this clause shall exclude or
limit liability in respect of Claims arising directly out of any statements made
fraudulently or arising as a direct result of wilful concealment by the
Purchaser's professional advisers.

 
 

9.
Scope of Sellers' Warranties



9.1
The Purchaser agrees and acknowledges that:



 
(a)
the only Sellers' Warranties given in respect of the Properties are those
contained in paragraph 24 (Property) of Schedule 8 and that none of the other
Sellers' Warranties shall or shall be deemed to be, whether directly or
indirectly, a Sellers' Warranty in respect of the Properties;



 
(b)
the only Sellers' Warranties given in respect of matters relating to or governed
under Environmental Laws or Nuclear Laws are those contained in paragraphs 25
(Environment), 10.1(e), 10.2  (Contracts and Commitments) and 13.4 (Assets) of
Schedule 8 and that none of the other Sellers' Warranties shall or shall be
deemed to be, whether directly or indirectly, a Sellers' Warranty in respect of
such matters;



 
(c)
the only Sellers' Warranties given in respect of Intellectual Property Rights
are those contained in paragraph 26 (Intellectual Property) of Schedule 8 and
that none of the other Sellers' Warranties shall or shall be deemed to be,
whether directly or indirectly, a Sellers' Warranty in respect of Intellectual
Property Rights;


19

--------------------------------------------------------------------------------



 
(d)
the only Sellers' Warranties given in respect of employment matters are those
contained in paragraphs 20 (Compliance), 21 (Data Protection) and 22
(Employment) of Schedule 8 and that none of the other Sellers' Warranties shall
or shall be deemed to be, whether directly or indirectly, a Sellers' Warranty in
respect of employment matters;



 
(e)
the only Sellers' Warranties given in respect of pensions matters are those
contained in paragraphs 22.18 (Employment) and 23 (Pensions) of Schedule 8 and
that none of the other Sellers' Warranties shall or shall be deemed to be,
whether directly or indirectly, a Sellers' Warranty in respect of pensions
matters; and



 
(f)
the only Sellers' Warranties given in respect of Taxation are those contained in
paragraph 29 (Tax) of Schedule 8 and that none of the other Sellers' Warranties
shall or shall be deemed to be, whether directly or indirectly, a Sellers'
Warranty in respect of Taxation.



9.2
The Sellers' Warranties set out in paragraph 1 of Schedule 8 are given by each
Seller in relation to itself and its Connected Persons only and not in relation
to any other Seller or that Seller's Connected Persons.



9.3
None of the Sellers shall be under any liability in respect of any claim under
the Sellers' Warranties if and to the extent that the fact, matter or
circumstance giving rise to the claim is fairly disclosed (with sufficient
detail reasonably to identify the nature and scope of the matters disclosed) in
the Disclosure Letter or in any document referred to in the Disclosure Letter
and delivered or deemed to be delivered with it.



9.4
The Purchaser confirms that none of William Tame, Albert Dungate and Kevin
Thomas is aware that any of the Sellers' Warranties is reasonably likely to be
incorrect at the date of this Agreement.



9.5
The provisions of Schedule 9 shall apply in relation to claims under the
Sellers' Warranties and (to the extent provided therein), the Agreement and the
Tax Covenant and shall in particular limit the liability of the Sellers
thereunder.



9.6
Any information supplied by or on behalf of any Group Company to or on behalf of
any of the Sellers in connection with the Sellers' Warranties, the Disclosure
Letter or otherwise in relation to the business and affairs of any Group Company
shall not constitute a representation or warranty or guarantee as to the
accuracy thereof by any Group Company and each of the Sellers undertakes to the
Purchaser and each Group Company (and their respective directors, officers,
employees, agents and advisers) that, other than in the case of fraud, it will
not bring any and all claims which it might otherwise have against any Group
Company or any of their respective employees, agents or advisers in respect
thereof.


20

--------------------------------------------------------------------------------



10.
Purchaser Remedies



10.1
If at any time between the date of this Agreement and Completion:



 
(a)
the Purchaser becomes aware of any fact, matter or circumstance which
constitutes a material breach of any of the Sellers' Warranties or which would
constitute a material breach of any of the Sellers' Warranties if the Sellers'
Warranties were repeated at Completion by reference to the facts and
circumstances then subsisting;



 
(b)
there is any breach or non-fulfilment by a Seller of its obligations pursuant to
Clause 4.1; or



 
(c)
there has been any material adverse change in the business, operations, assets,
liabilities, financial position, trading position, profits or future prospects,
in each case of the Group as a whole, or any event or circumstance that is
reasonably likely to result in such a material adverse change,



and which, in any such case, is incapable of remedy or, if capable of remedy,
has not been remedied by the Sellers within 15 Business Days of the Purchaser
making a written request to the Sellers to remedy such breach (or, in any event,
has not been so remedied by the last Business Day prior to Completion), the
Purchaser shall be entitled by notice in writing to all the Sellers served prior
to Completion to terminate this Agreement.


10.2
For the purpose of:



 
(a)
Clause 10.1(a), a breach or deemed breach shall only be 'material' if it would,
if the Sellers' Warranties were repeated at Completion by reference to the facts
and circumstances then subsisting, entitle the Purchaser to an amount in
damages, following Completion, equal to £52,500,000 (fifty two million, five
hundred thousand pounds); and



 
(b)
Clause 10.1(c), a "material adverse change" in respect of any of the matters
listed in such Clause shall mean such a material adverse change resulting in a
diminution in the value of the Company (on the basis that the Sellers'
Warranties were true and accurate at the date hereof) equal to £52,500,000
(fifty two million, five hundred thousand pounds).


21

--------------------------------------------------------------------------------



10.3
If this Agreement is terminated pursuant to Clause 10.1, this Agreement shall
cease to have effect (save for this Clause 10.3 and Clauses 1, 15, 16, 19 to 27
(inclusive) and 29 which shall continue to have effect) and no party shall have
any claim under this Agreement against any other party save in respect of rights
and liabilities of the parties which have accrued under this Agreement before
its termination or in relation to those provisions of this Agreement referred to
above which continue to have effect following its termination.



10.4
If the Purchaser having become entitled to terminate this Agreement pursuant to
Clause 10.1 chooses not to do so, it shall not be entitled to pursue any claim
for damages or exercise any other right, power or remedy under this Agreement or
otherwise provided in law in respect of the breach or deemed breach of the
Sellers' Warranty giving rise to the entitlement to terminate save in respect of
any matter referred to in sub-Clause 10.1(b).



10.5
Subject to Clause 10.4, the sole remedy of the Purchaser in respect of any
breach of any of the Sellers' Warranties shall be an action for damages (subject
to the limitations set out in this Agreement) and, save as expressly set out in
this Agreement (other than pursuant to Clause 21.5) and except in the case of
any fraudulent act or omission by the Sellers, the Purchaser shall not be
entitled to terminate or rescind this Agreement in any circumstances whatsoever,
whether before or after Completion.



10.6
The Sellers undertake to the Purchaser that they will disclose promptly in
writing to the Purchaser any matter or thing of which any of them has actual
knowledge after the date hereof and prior to Completion which constitutes a
material breach of any of the Sellers' Warranties.  If the Sellers fail to make
any disclosure required to be made pursuant to this Clause 10.6, which
disclosure would have related to a breach of any of the Sellers' Warranties
entitling the Purchaser to terminate this Agreement pursuant to Clause 10.1,
then the sole remedy of the Purchaser shall be damages for its loss of
opportunity to so terminate this Agreement as a consequence of such
non-disclosure provided that the Sellers shall not be liable pursuant to this
Clause 10.6 in the event that the Purchaser shall not have complied with its
obligations pursuant to Clause 10.7.



10.7
The Purchaser undertakes to the Sellers that it will disclose promptly in
writing to the Sellers any matter or thing of which it has actual knowledge
after the date hereof and prior to Completion which constitutes a material
breach of any of the Sellers' Warranties to the extent that such material breach
would give rise to a right of termination of this Agreement in favour of the
Purchaser.



10.8
Each of the Sellers confirms that there has been no, and undertakes to procure
that prior to Completion there will not be any, Leakage.  Subject to Completion,
each of the Sellers undertakes, to the extent that there has been or is any
Leakage, to pay to the Purchaser, or as it may direct, immediately on demand an
amount equal to the Leakage together with interest on such amount at the rate
set out in Clause 17 from the date of the Leakage to the date of payment to the
Purchaser, or, in respect of the payment itself, as it directs.


22

--------------------------------------------------------------------------------



10.9
For the avoidance of doubt, if the Purchaser terminates this Agreement pursuant
to Clause 10.1 as a consequence of changes in the requirements of the Authority,
the Purchaser shall (subject to Clause 10.3) not have any claim under this
Agreement against the Sellers.

 
11.
Purchaser's Warranties



The Purchaser warrants to each Seller that each of the Purchaser's Warranties is
true and accurate at the date of this Agreement.
 
12.
Restrictions on Sellers' Business Activities



12.1
Each Seller undertakes to the Purchaser that it will not, and that it will
procure that none of its Connected Persons from time to time will either
directly or indirectly and either solely or jointly with any other person
(either on its own account or as the agent of any other person) and in any
capacity whatsoever:



 
(a)
for a period of 2 years from the Completion Date solicit or seek to entice away
from the employment of any Group Company any person who was at any time during
the 12 months before the Completion Date employed by any Group Company in a
senior or managerial capacity; or



 
(b)
at any time after the Completion Date use or hold itself out as using any of the
trading or operating names of any Group Company or any similar such name,
trading style or derivation therefrom.



12.2
Each undertaking in Clause 12.1 shall be construed as a separate undertaking and
if one or more of the undertakings is held to be against the public interest or
in any way an unreasonable restraint of trade, the remaining undertakings shall
continue to bind each Seller.



12.3
Each of the Sellers agrees that the undertakings contained in this Clause 12 are
reasonable and are entered into for the purpose of protecting the goodwill of
the business of each Group Company.



12.4
If any undertaking contained in this Clause 12 shall be held to be void but
would be valid if deleted in part or reduced in application, such undertaking
shall apply with such deletion or modification as may be necessary to make it
valid and enforceable.  Without prejudice to the generality of the foregoing, in
such circumstances, any relevant period of time (as the same may previously have
been reduced by virtue of this Clause 12.4) shall take effect as if reduced by
successive six month periods until the resulting period shall be valid and
enforceable.


23

--------------------------------------------------------------------------------



13.
Information, Records and Assistance



13.1
Following Completion, the Purchaser shall procure that each Seller is provided
with such financial and other information relating to, and is given such access
to the books, accounts and other records of, any Group Company in respect of the
period up to Completion as the relevant Seller may reasonably request in order
to enable it to satisfy its tax, accounting and reporting requirements.



13.2
In the event of an audit by the Authority after Completion directly in relation
to the payment of management charges paid by any Group Company to any Seller or
any of their Connected Persons prior to Completion, each of the Sellers shall
provide the Authority with such information and assistance as, in each case, the
Authority may reasonably request for the purposes of providing answers to any
queries raised by the Authority in respect of any such audit.

 
 

14.
Guarantee



14.1
In consideration of the Purchaser entering into this Agreement with KBR, the
Guarantor (subject to Clause 14.7) unconditionally and irrevocably undertakes to
the Purchaser:



 
(a)
to procure that KBR will fully and promptly perform and discharge all present
and future actual and purported obligations and liabilities of KBR (referred to
in this Clause as the "Guaranteed Obligations") under or in respect of the
Transaction Documents; and



 
(b)
that, if KBR fails to do so, it will itself (and without the need for any
demand) perform and discharge the Guaranteed Obligations and indemnify the
Purchaser against all losses, liabilities, claims, demands, costs, charges and
expenses directly or indirectly suffered or incurred by or made against the
Purchaser in connection with or arising out of such failure.



14.2
The liability of the Guarantor under this Clause 14 shall be that of principal
obligor and not merely as surety and shall not be limited, discharged or
otherwise affected by any time, indulgence, waiver or concession granted by the
Purchaser to KBR, by the invalidity, unenforceability or frustration of any of
the Guaranteed Obligations, by any lack of capacity or lack or misuse of
authority on the part of KBR or its officers, by the liquidation, administration
or dissolution of KBR or the disclaimer of any of the Guaranteed Obligations, by
any variation or termination of any of the Guaranteed Obligations or by any
other fact or circumstance which would or might (but for this provision) limit,
discharge or otherwise affect the liability of the Guarantor.


24

--------------------------------------------------------------------------------



14.3
The obligations of the Guarantor under this Clause 14 are continuing obligations
and shall remain in full force and effect so long as any of the Guaranteed
Obligations has yet to be fully performed or discharged.



14.4
Until all of the Guaranteed Obligations have been fully performed and discharged
the Guarantor shall not, without the prior written consent of the Purchaser:



 
(a)
exercise as against KBR, in respect of any amount previously paid by the
Guarantor under this guarantee, any right of subrogation or any other right or
remedy which the Guarantor may have in respect of the same;



 
(b)
(while any sum is due and payable by the Guarantor hereunder or if it is
otherwise liable to perform any of the Guaranteed Obligations) receive, claim or
have the benefit of any payment, distribution or security from KBR or exercise
any other right or remedy (including, but not limited to, any right of set-off)
which the Guarantor may have in respect of the same; or



 
(c)
prove in any liquidation of KBR in competition with the Purchaser for any sums
owing to the Guarantor by KBR,



unless in any such case instructed in writing by the Purchaser to do so; and the
Guarantor shall hold in trust for the Purchaser (for application by the
Purchaser in or towards the discharge of the Guaranteed Obligations) the benefit
of all such rights, remedies, payments, distribution and security and moneys at
any time received or held by the Guarantor in respect of any of them.


14.5
The obligations of the Guarantor under this Clause 14 shall be in addition to
and shall not merge with or prejudice or be prejudiced by any collateral or
other security now or in future held by the Purchaser.



14.6
The Guarantor warrants to the Purchaser in the terms of paragraph 1 (Capacity
and Authority) and 28 (Insolvency) of Schedule 8 both at the date of this
Agreement and immediately prior to Completion save that:



 
(a)
reference in paragraph 1 to Kellogg Brown & Root Holdings (U.K.) Limited and the
Seller shall be replaced by the appropriate references to the Guarantor; and


25

--------------------------------------------------------------------------------



 
(b)
reference in paragraph 28 to any proceedings, events and appointments shall, for
the purposes of this Clause 14.6, also include any analogous proceedings, events
or appointments in any relevant jurisdiction.



14.7
Notwithstanding anything express or implied in this Agreement, the obligations
and liabilities of the Guarantor to the Purchaser under this Clause 14 shall be
no greater in any respect than the obligations and liabilities of KBR to the
Purchaser under this Agreement.

 
15.
Announcements



15.1
Subject to Clause 15.2 and Clause 15.3, no announcement or circular concerning
the sale of the Shares or any related or ancillary matter shall be made or
issued by any party (whether before or after Completion) without the prior
written consent of the other parties, such consent not to be unreasonably
withheld or delayed.



15.2
Without prejudice to Clause 15.3, a party may make an announcement concerning
the sale of the Shares or a related or ancillary matter if required to do so by
law or by any securities exchange or governmental or other regulatory or
supervisory body or authority of competent jurisdiction to which that party is
subject but in such circumstances the party required to make the announcement
shall take such steps as shall be reasonable and practicable in the
circumstances to agree the contents of the announcement with the other parties
prior to the release of the announcement.



15.3
Notwithstanding Clauses 15.1 and 15.2, the Purchaser may (without the need for
consent from the other parties) make such announcements and issue such circulars
concerning the sale of the Shares or any related ancillary matter as may be
required in order to satisfy its obligations to fulfil the Condition set out in
paragraph 1 of Schedule 5 in accordance with Clause 3.3.

 
16.
Costs



16.1
Unless expressly otherwise provided in this Agreement, each party shall bear its
own legal, accountancy and other costs, charges and expenses incurred in
connection with the negotiation, preparation and implementation of this
Agreement and the sale and purchase of the Shares.



16.2
The Purchaser shall bear all stamp duty on the transfer of the Shares to it
pursuant to the terms of this Agreement.


26

--------------------------------------------------------------------------------



17.
Interest on Late Payment



If any party defaults in the payment when due of any sum which is required to be
paid under this Agreement, the liability of the defaulting party shall be
increased to include interest on such sum from the due date for payment until
the date of actual payment (after as well as before judgment) at a rate per
annum of 4 per cent. above the base lending rate from time to time of Barclays
Bank plc.  Interest shall accrue from day to day and shall be compounded
quarterly.
 
18.
Further Assurance



Insofar as it is reasonably able to do so after Completion, each Seller shall
(at its own cost) do or procure the doing of such acts and execute or procure
the execution of such documents as the Purchaser may reasonably consider
necessary for the purpose of vesting legal and beneficial title to the Shares in
the Purchaser in accordance with the terms of this Agreement.
 
19.
Entire Agreement



19.1
The Transaction Documents constitute the whole and only agreements between the
parties relating to the sale and purchase of the Shares.



19.2
Each party agrees and acknowledges that:



 
(a)
in entering into this Agreement, it is not relying on any warranty,
representation, undertaking, assurance, promise or other commitment of any
nature whatsoever (whether or not in writing) made or given by any other party
or any of its Connected Persons prior to the entering into of this Agreement
which is not expressly set out in this Agreement; and



 
(b)
except in the case of fraud, no party shall have any right of action against any
other party arising out of or in connection with any such warranty,
representation, undertaking, assurance, promise or other commitment except to
the extent that it is repeated in this Agreement.

 
20.
Variation



No variation of this Agreement shall be effective unless it is in writing and
signed by or on behalf of each of the parties.

27

--------------------------------------------------------------------------------



21.
Waivers and Remedies



21.1
A waiver of any provision of, or right under, this Agreement shall only be
effective if it is in writing and signed by the waiving party and shall only be
applicable in the circumstances and for the purpose for which it is given.



21.2
No failure or delay by any party in exercising any right, power or remedy
provided by law or under this Agreement shall affect that right, power or remedy
or operate as a waiver thereof.



21.3
The single or partial exercise by any party of any right, power or remedy
provided by law or under this Agreement shall not preclude any other or further
exercise of that right, power or remedy or the exercise of any other right,
power or remedy.



21.4
Except as otherwise expressly provided in this Agreement, the rights, powers and
remedies of any party provided under this Agreement are cumulative and not
exclusive of any rights, powers or remedies provided by law.



21.5
Subject to Clause 10.5, without affecting any other rights or remedies that any
party may have, each party acknowledges and agrees that damages alone may not be
an adequate remedy for any breach by it of any of the provisions of this
Agreement, that, accordingly, each party shall be entitled to the remedies of
injunction, specific performance and other equitable relief for any threatened
or actual breach of this Agreement by another party, that no proof of special
damages will be necessary for the enforcement of such remedies and that no party
will raise any objection to the application by any other party for any such
remedies.

 
22.
Counterparts



22.1
This Agreement may be executed in any number of counterparts and by the parties
to it on separate counterparts but shall not be effective until each party has
executed at least one counterpart.



22.2
Each counterpart shall constitute an original of this Agreement but all the
counterparts shall together constitute one and the same instrument.

 
23.
Invalidity



If any provision of this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part, under any enactment or rule of law, then
such provision (or part thereof) shall to that extent be deemed not to be
included in this Agreement but the legality, validity and enforceability of the
other provisions of this Agreement shall not be affected.

28

--------------------------------------------------------------------------------



24.
Effect of Completion



The terms of this Agreement (insofar as not performed at Completion and so far
as capable of having effect after Completion) shall remain in full force and
effect notwithstanding Completion.
 
25.
Assignment



25.1
Subject to Clause 25.2 no party shall, without the prior written consent of each
other party, assign all or any part of the benefit of, or any right or interest
in or under or arising from, this Agreement.



25.2
The Purchaser may (without the consent of the Sellers or the Guarantor) assign
to any member of the Purchaser's Group the benefit of all or any of the Sellers'
obligations or any benefit it enjoys under this Agreement provided however that
such assignment shall not be absolute but shall be expressed to have effect only
for so long as the assignee remains a member of the Purchaser's Group and that
immediately before ceasing to be such a member the assignee shall assign the
benefit to another member of the Purchaser's Group.  The sale or transfer of all
or part of the business of any member of the Group to any member of the
Purchaser's Group shall not affect the liability of any of the Sellers under any
provision of this Agreement whatsoever.

 
26.
Notices



26.1
Any notice to be given under or in connection with this Agreement:



 
(a)
shall be in writing;



 
(b)
shall be marked for the attention of the person and sent to the address or fax
number specified in Clause 26.3 (or such other person, address or fax number as
the relevant party may notify to the other parties in accordance with this
Clause 26); and



 
(c)
shall be delivered personally or sent by prepaid first class post, recorded
delivery or (if relevant) airmail or by fax.



26.2
Any notice is deemed to have been received:



 
(a)
if delivered personally, at the time of delivery;



 
(b)
if sent by pre-paid first class post, recorded delivery or (if relevant)
airmail, the second Business Day after the date of posting; and


29

--------------------------------------------------------------------------------



 
(c)
if sent by fax, at the time of transmission,



provided that if a notice is, or would (but for this proviso) be deemed to be,
received on a day that is not a Business Day or after 5.00 pm on a Business Day,
it shall instead be deemed to be received at 9.00 am on the Business Day next
following that day.


26.3
The addresses and fax numbers of the parties for the service of notices are:



Kellogg Brown & Root Holdings (U.K.) Limited
Address:  Hill Park Court, Springfield Drive, Leatherhead, Surrey KT22 7NL
Fax no:  01372 866 951
For the attention of:  The Company Secretary


Balfour Beatty plc
Address:  130 Wilton Road, London SW1V 1LX
Fax no:  020 7216 6901
For the attention of: The Company Secretary


The Weir Group plc
Address: Clydesdale Bank Exchange, 20 Waterloo Street, Glasgow G2 6DB
Fax no: +44 141 221 9789
For the attention of:  The Company Secretary


KBR, Inc.
Address: 601 Jefferson Street, Houston, Texas 77002, USA
Fax No: +1 713 753 2017
For the attention of: The General Counsel


Babcock International Group PLC
Address:  2 Cavendish Square, London W1G DPX
Fax no:  020 7291 5055
For the attention of:  The Company Secretary


26.4
To prove service, it shall be sufficient to prove that:



 
(a)
the envelope containing the notice was properly addressed and delivered to the
appropriate address; or



 
(b)
the envelope containing the notice was properly addressed and posted by

 
pre-paid first class post, recorded delivery or (if relevant) airmail; or



 
(c)
the notice was transmitted by fax to the fax number of the party to be served.

 
 

27.
Contracts (Rights of Third Parties) Act 1999



27.1
Subject to Clause 27.2, a person who is not a party to this Agreement shall have
no right under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Agreement, but this shall not affect any right or remedy of a third
party which is granted by the provisions of this Agreement or which exists or is
available apart from that Act.


30

--------------------------------------------------------------------------------



27.2
Any person (other than the parties) who is given any rights or benefits under
Clauses 7.1, 7.3, 8.5 and 9.6 (a "Third Party") shall be entitled to enforce
those rights or benefits against the parties in accordance with the Contracts
(Rights of Third Parties) Act 1999 but the Purchaser and the Sellers may amend
Clauses 7.1, 7.3, 8.5 and 9.6 without the consent of the Third Party.

 
28.
Confidential Information



28.1
Each of the Sellers shall not, and shall procure that none of its Connected
Persons or any director, officer or employee of such Seller or any such
Connected Person shall, use or disclose to any person Confidential Information.



28.2
Clause 28.1 does not apply to:



 
(a)
disclosure of Confidential Information to or at the written request of the
Purchaser;



 
(b)
use or disclosure of Confidential Information required to be disclosed by law,
regulation, the London Stock Exchange, the UK Listing Authority or any other
applicable stock exchange;



 
(c)
disclosure of Confidential Information to any Tax Authority;



 
(d)
disclosure of Confidential Information to professional advisers for the purpose
of advising the relevant Seller; or



 
(e)
Confidential Information which is in the public domain other than by a Seller's
breach of Clause 28.1.

 
29.
Governing Law and Jurisdiction



29.1
This Agreement (and any disputes, proceedings or claims arising out of or in
connection with this Agreement) shall be governed by and construed in accordance
with English law.



29.2
Each party agrees that the courts of England are to have exclusive jurisdiction
to settle any dispute or claim arising out of or in connection with this
Agreement and each party irrevocably submits to the jurisdiction of the English
courts.


31

--------------------------------------------------------------------------------



29.3
Without prejudice to any other permitted mode of service the parties agree that
service of any claim form, notice or other document for the purpose of any
proceedings begun in England which may arise out of or in any way relate to this
Agreement or its formation shall be duly served upon it if delivered personally
or sent by recorded or special delivery post (or any substantially similar form
of mail), in the case of:



 
(a)
the Guarantor to KBR, Inc. c/o Kellogg Brown & Root Holdings (U.K.) Limited,
Hill Park Court, Springfield Drive, Leatherhead, Surrey KT22 7NL) marked for the
attention of The Company Secretary; and



 
(b)
all other parties to this Agreement, in accordance with the notice provisions
set out in Clause 26.3,



or such other person and address in England and/or Wales as the relevant party
shall notify the other parties from time to time.


SIGNED by or on behalf of the parties.

32

--------------------------------------------------------------------------------



SCHEDULE 1


The Sellers




(1)
(2)
(3)
(4)
(5)
Name, address and registered number of each Seller
 
No. of Shares
Consideration
 
Maximum aggregate liability of each Seller
 
Relevant Percentage
Kellogg Brown & Root Holdings (U.K.) Limited
Hill Park Court
Springfield Drive
Leatherhead
Surrey
KT22 7NL
Registered number: 01870934
 
204 A ordinary shares of £1 each
£178,500,000
£51,000,000
plus 51 per cent. of any re-calculated interest pursuant to paragraphs 3.3(a)
and 3.4 of Schedule 9
51%
Balfour Beatty plc
130 Wilton Road
London
SW1V 1LX
Registered number: 00395826
 
98 B ordinary shares of £1 each
£85,750,000
£24,500,000
plus 24.5 per cent. of any re-calculated interest pursuant to paragraphs 3.3(a)
and 3.4 of Schedule 9
 
24.5%
The Weir Group plc
Clydesdale Bank Exchange,
20 Waterloo Street,
Glasgow,
Scotland
G2 6DB
Registered number: SC 002934
98 B ordinary shares of £1 each
£85,750,000
£24,500,000
plus 24.5 per cent. of any re-calculated interest pursuant to paragraphs 3.3(a)
and 3.4 of Schedule 9
 
24.5%


33

--------------------------------------------------------------------------------



SCHEDULE 2


The Company




1.
Date of incorporation:
17 August 1994
2.
Place of incorporation:
England and Wales
3.
Registered number:
2959785
4.
Registered office
c/o Devonport Royal Dockyard Limited
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Bang Chuan Liew*
●   Alan Wallace Fernie Mitchelson*
●   Sir Malcolm David Pledger*
●   Andrew Edward Rose*
●   Mark Wayne Selway*
●   Bruce Alan Stanski*
●   Ian Paul Tyler*
●   Henry William Warren
6.
Secretary
Henry William Warren
7.
Authorised share capital:
£600 divided into 204 A ordinary shares of £1 each, 196 B ordinary shares of £1
each and 200 deferred shares of £1 each
8.
Issued share capital:
£400 divided into 204 A ordinary shares of £1 each and 196 B ordinary shares of
£1 each
9.
Registered shareholders:
●   Kellogg Brown & Root Holdings (U.K.) Limited - 204 A ordinary shares of £1
each
●   Balfour Beatty plc - 98 B ordinary shares of £1 each
●   The Weir Group plc - 98 B ordinary shares of £1 each
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


34

--------------------------------------------------------------------------------



SCHEDULE 3


The Subsidiaries


Devonport Royal Dockyard Limited




1.
Date of incorporation:
26 November 1986
2.
Place of incorporation:
England and Wales
3.
Registered number
2077752
4.
Registered office
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Bang Chuan Liew*
●   Alan Wallace Fernie Mitchelson*
●   Sir Malcolm David Pledger*
●   Andrew Edward Rose*
●   Mark Wayne Selway*
●   Bruce Alan Stanski*
●   Ian Paul Tyler*
●   Henry William Warren
6.
Secretary
Henry William Warren
7.
Authorised share capital:
£5,350,002 divided into 5,350,001 ordinary shares of £1 each and 1 special share
of £1
8.
Issued share capital:
£5,350,002 divided into 5,350,001 ordinary shares of £1 each and 1 special share
of £1
9.
Registered shareholders:
●   Devonport Management Limited - 5,350,001 ordinary shares of £1 each
●   Secretary of State for Defence - 1 special share of £1
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


35

--------------------------------------------------------------------------------



Appledore Shipbuilders (2004) Limited




1.
Date of incorporation:
5 September 1986
2.
Place of incorporation:
England and Wales
3.
Registered number:
2052982
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Henry William Warren
6.
Secretary
Henry William Warren
7.
Authorised share capital:
£1,000,000 divided into 103,000 A ordinary shares of £1 each and 897,000 B
ordinary shares of £1 each
8.
Issued share capital:
£1,000,000 divided into 103,000 A ordinary shares of £1 each and 897,000 B
ordinary shares of £1 each
9.
Registered shareholders:
Devonport Management Limited
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


36

--------------------------------------------------------------------------------



Defence Supply Chain Solutions Limited




1.
Date of incorporation:
29 September 2003
2.
Place of incorporation
England and Wales
3.
Registered number:
4915240
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
Devon
PL1 4SG
5.
Directors:
●   Dennis Ernest Gilbert
●   Henry William Warren
6.
Secretary
Henry William Warren
7.
Authorised share capital:
£1,000 divided into 1,000 ordinary shares of £1 each
8.
Issued share capital:
£1 divided into 1 ordinary share of £1
9.
Registered shareholders:
Devonport Management Limited
10.
Accounting reference date:
31 December


37

--------------------------------------------------------------------------------



Frazer-Nash Consultancy Group Limited




1.
Date of incorporation:
29 November 2001
2.
Place of incorporation:
England and Wales
3.
Registered number:
4331183
4.
Registered office:
c/o Devonport Royal Dockyard Limited
Devonport
Plymouth
Devon PL1 4SG
5.
Directors:
●   Paul John Best
●   Robert Ronald Burge
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Christopher Charles Henry Guyott
●   Andrew Graham Milton
●   Martin John Simon Palmer
●   Henry William Warren
6.
Secretary
Robert Ronald Burge
7.
Authorised share capital:
£165,000 divided into 15,000,000 A ordinary shares of 1 penny each and 1,500,000
B ordinary shares of 1 penny each
8.
Issued share capital:
£115,671 divided into 10,908,600 A ordinary shares of 1 penny each and 658,500 B
ordinary shares of 1 penny each
9.
Registered shareholders:
Devonport Management Limited
10.
Accounting reference date:
31 December


38

--------------------------------------------------------------------------------



Frazer-Nash Consultancy Limited




1.
Date of incorporation:
27 November 1990
2.
Place of incorporation:
England and Wales
3.
Registered number:
2562870
4.
Registered office:
c/o Devonport Royal Dockyard Ltd
Devonport
Plymouth
Devon
PL1 4SG
5.
Directors:
●   Paul John Best
●   Mark Stephen Brennan
●   Robert Ronald Burge
●   David Addison Milne Dunbar*
●   Christopher Alexander Edwards
●   Dennis Ernest Gilbert
●   Steven Grant
●   Christopher Charles Henry Guyott
●   Neil Malcolm McDougall
●   Andrew Graham Milton
●   Martin John Simon Palmer
●   Henry William Warren
6.
Secretary:
Robert Ronald Burge
7.
Authorised share capital:
£500,000 divided into 500,000 ordinary shares of £1 each
8.
Issued share capital:
£115,671 divided into 112,671 A ordinary shares of £1 each and 3,000 B ordinary
shares of £1 each
9.
Registered shareholders:
Frazer-Nash Consultancy Group Limited
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


39

--------------------------------------------------------------------------------



FNC Group Limited




1.
Date of incorporation:
21 February 2001
2.
Place of incorporation:
England and Wales
3.
Registered number:
4168638
4.
Registered office:
c/o Devonport Royal Dockyard Limited
Devonport
Plymouth
Devon
PL1 4SG
5.
Directors:
●   Robert Ronald Burge
●   Andrew Graham Milton
6.
Secretary:
Robert Ronald Burge
7.
Authorised share capital:
£10,000 divided into 10,000 ordinary shares of £1 each
8.
Issued share capital:
£2 divided into 2 ordinary shares of £1 each
9.
Registered shareholders:
Frazer-Nash Consultancy Group Limited
10.
Accounting reference date:
31 December


40

--------------------------------------------------------------------------------



FNC Limited




1.
Date of incorporation:
7 November 1996
2.
Place of incorporation:
England and Wales
3.
Registered number:
3277619
4.
Registered office:
c/o Devonport Royal Dockyard Limited
Devonport
Plymouth
Devon
PL1 4SG
5.
Directors:
Andrew Graham Milton
6.
Secretary:
Robert Ronald Burge
7.
Authorised share capital:
£100 divided into 100 shares of £1 each
8.
Issued share capital:
£2 divided into 2 shares of £1 each
9.
Registered shareholders:
FNC Group Ltd
10.
Accounting reference date:
31 December


41

--------------------------------------------------------------------------------



F N Consultancy Limited




1.
Date of incorporation:
6 March 1991
2.
Place of incorporation:
England and Wales
3.
Registered number:
2588970
4.
Registered office:
c/o Devonport Royal Dockyard Limited
Devonport
Plymouth
Devon
PL1 4SG
5.
Directors:
●   Robert Ronald Burge
●   Andrew Graham Milton
6.
Secretary:
Robert Ronald Burge
7.
Authorised share capital:
£100,000 divided into 100,000 ordinary shares of £1 each
8.
Issued share capital:
£2 divided into 2 ordinary shares of £1 each
9.
Registered shareholders:
FNC Group Ltd
10.
Accounting reference date:
31 December


42

--------------------------------------------------------------------------------



LSC Group Holdings Limited




1.
Date of incorporation:
24 March 1998
2.
Place of incorporation:
England and Wales
3.
Registered number:
3533640
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   Clive Laurence Bullen
●   Paul Clark
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Nicholas Paul Hawkes
●   Andrew Heap
●   Andrew Graham Milton
●   Michael Owen
●   Martin John Simon Palmer
●   Mark Pearson
●   Henry William Warren
6.
Secretary
Nicholas Paul Hawkes
7.
Authorised share capital:
£100,000 divided into 100,000 ordinary shares of £1 each
8.
Issued share capital:
£100,000 divided into 100,000 ordinary shares of £1 each
9.
Registered shareholders:
Devonport Management Limited
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


43

--------------------------------------------------------------------------------



LSC Group Limited




1.
Date of incorporation:
8 July 1988
2.
Place of incorporation:
England and Wales
3.
Registered number:
2275471
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   Clive Laurence Bullen
●   Paul Clark
●   David Addison Milne Dunbar*
●   Dennis Ernest Gilbert
●   Nicholas Paul Hawkes
●   Andrew Heap
●   Andrew Graham Milton
●   Michael Owen
●   Martin John Simon Palmer
●   Mark Pearson
●   Henry William Warren
6.
Secretary:
Nicholas Paul Hawkes
7.
Authorised share capital:
£349,097 divided into 349,097 ordinary shares of £1 each
8.
Issued share capital:
£349,097 divided into 349,097 ordinary shares of £1 each
9.
Registered shareholders:
LSC Group Holdings Ltd
10.
Auditors:
KPMG LLP
11.
Accounting reference date:
31 December


44

--------------------------------------------------------------------------------



Locam Limited




1.
Date of incorporation:
28 April 1999
2.
Place of incorporation:
England and Wales
3.
Registered number:
3761194
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   Martin John Simon Palmer
●   Henry William Warren
6.
Secretary:
Nicholas Paul Hawkes
7.
Authorised share capital:
£100 divided into 100 ordinary shares of £1 each
8.
Issued share capital:
1 ordinary share of £1
9.
Registered shareholders:
LSC Group Ltd
10.
Accounting reference date:
31 December


45

--------------------------------------------------------------------------------



Devonport Royal Dockyard Pension Trustees Limited




1.
Date of incorporation:
17 February 1987
2.
Place of incorporation:
England and Wales
3.
Registered number:
2100466
4.
Registered office:
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   Robert Charles Docherty
●   Christopher John Elliott
●   John Patrick Homeyard
●   Philip Ross Jones
●   Richard Glanville Margetts
●   David Frank Nobes
●   Derick Richard Northcott
●   Peter Sydney Ernest Smith
●   The Trustee Corporation Limited
●   James Brian Varney
●   Henry William Warren
6.
Secretary:
Neil Martin Skinner
7.
Authorised share capital:
£100 divided into 100 ordinary shares of £1 each
8.
Issued share capital:
£100 divided into 100 ordinary shares of £1 each
9.
Registered shareholders:
●   Devonport Royal Dockyard Limited - 99 ordinary shares of £1 each
●   Secretary of State for Defence - 1 share of £1
10.
Accounting reference date:
31 March


46

--------------------------------------------------------------------------------



Devonport Royal Dockyard DC Pension Trustees Limited




1.
Date of incorporation:
14 December 2005
2.
Place of incorporation:
England and Wales
3.
Registered number:
5653437
4.
Registered office:
Central Office Block
Devonport Royal Dockyard
Devonport
Plymouth
PL1 4SG
5.
Directors:
●   Robert Charles Docherty
●   Christopher John Elliott
●   John Patrick Homeyard
●   Philip Ross Jones
●   Richard Glanville Margetts
●   Derick Richard Northcott
●   Peter Sydney Ernest Smith
●   The Trustee Corporation Limited
●   Henry William Warren
6.
Secretary:
Neil Martin Skinner
7.
Authorised share capital:
£1,000 divided into 1,000 ordinary shares of £1 each
8.
Issued share capital:
1 ordinary share of £1
9.
Registered shareholders:
Devonport Royal Dockyard Limited - 1 ordinary share of £1
10.
Accounting reference date:
31 December


47

--------------------------------------------------------------------------------



CSMG Inc.




1.
Date of incorporation:
12 January 2006
2.
Place of incorporation:
Ontario, Canada
3.
Registered number:
650505-8
4.
Registered office:
c/o Mr Alan J.H. Whiteley
2309 County Road
13 PR3 Picton
Ontario, KOK2TO
Canada
5.
Directors:
●   William Dube
●   Henry William Warren
●   Alan J.H. Whiteley
6.
Share capital:
2 issued shares
7.
Registered shareholders:
●   Devonport Management Limited - 1 share
●   Weir Canada Inc - 1 share


48

--------------------------------------------------------------------------------



SCHEDULE 4


The Properties


 
Date
 
Parties
 
Description
 
   
Freehold land and buildings being Devonport Royal Dockyard, Devonport, Plymouth,
registered under title number DN380866
   
Land abutting 4 Basin North (North Yard) at Devonport Road Dockyard, Devonport,
Plymouth, registered under title number DN388779
   
Land (known as Nuclear Transfer Route) in North Yard at Devonport Naval Base,
Devonport, Plymouth registered under title number DN479585
13.03.1997
(1)           The Authority
 
(2)           DRDL
Lease of Land and Buildings M001A and M002 (known as Amenity Room and Refuse
Compactor Station) in Morice Yard at Devonport Royal Dockyard, Devonport,
Plymouth
13.03.1997
(1)           The Authority
 
(2)           DRDL
Lease of Building M002B and M004 (known as Gas Meter House and Plant/Boiler
House) in Morice Yard at Devonport Royal Dockyard, Devonport, Plymouth,
registered under title number DN388795
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Buildings number S081, S086, S087, S089, S084 and
S090 being part of Zone 1, in South Yard at Devonport Naval Base, Devonport,
Plymouth
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building numbered S113 Devonport Naval Base,
Devonport, Plymouth known as Zone 2A
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease re Land and Building numbered S115 at Devonport Naval Base known as Zone
2B


49

--------------------------------------------------------------------------------




Date
 
Parties
 
Description
 
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building numbered S110, S111, S112, S114, S117, S122,
S188 and S189, Devonport Naval Base, Devonport, Plymouth known as Zone 2C
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building numbered S100 (comprising Zone 3B) in South
Yard, Devonport Naval Base, Devonport, Plymouth
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building S094 (comprising Zones 3C) in South Yard,
Devonport Naval Base, Plymouth
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Buildings S056, S057 and S058 in South Yard,
Devonport Naval Base, Devonport, Plymouth
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building numbered S130 (known as Machine Shop no. 3)
and S133 (Office and Amenity Centre) being Zone 4 in South Yard at Devonport
Naval Base, Devonport, Plymouth
13.03.1997
(1)           The Authority
 
(2)           DRDL
Lease of Land and Building S040 (known as the Dockyard Laboratory) being Zone 5
in South Yard at Devonport Royal Dockyard, Devonport, Plymouth, registered under
title number DN388781
25.03.2003
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Building numbered S151 and known as Zone 7B in South
Yard at Devonport Naval base, Devonport, Plymouth
13.03.1997
(1)           The Authority
 
(2)           DRDL
Lease of Building N005 (known as Plant/Boiler House) at Devonport Royal
Dockyard, Devonport, Plymouth, registered under title number DN388786
13.03.1997
(1)           The Authority
 
(2)           DRDL
Lease of car parking spaces at Hill 60 at Devonport Royal Dockyard, registered
under title number DN388784

 
50

--------------------------------------------------------------------------------


 

Date Parties
Description
 
19.02.2002
(1)           The Authority
 
(2)           DRDL
Lease of Land and Buildings numbered S142 (Amenity Centre and Store), S171
(Latrine), S172 (Number 2 Machine Shop), S181 (Offices), S182 (Workshop and
Amenity Centre) and the structures known as Number 3 Slip, Shallow Dock and Slip
Jetty and associated parking areas in South Yard at Devonport Royal Dockyard,
Devonport, Plymouth
17.09.2002
(1)           The Authority
 
(2)           DRDL
Lease relating to Premises at HM Naval Base Devonport, Plymouth (Parts of North
Yard, Morice Yard, South Yard excluding enclave, Bull Point and Weston Mill -
following buildings still occupied by DRDL:
N003
N229
N229A
N236
N238
S023
S024
S105
S107
S108
S118
S119
Laydown Area
Container Pound
M011
M023
M024
M025
M027
M028
M031A
M031B
M031C
M033
M034
BP26
BP27
BP28
BP41
BP51
BP53
BP53A
WM08
WM014
WM015
WM018
Trailer Park
 


51

--------------------------------------------------------------------------------




Date
 
Parties
 
Description
 
13.10.2004
(1)           The Authority
 
(2)           DRDL
Lease relating to Premises at HM Naval Base Devonport Plymouth Building S154
South Yard Enclave
15.04.2005
(1)           The Authority
 
(2)           DRDL
Lease relating to Buildings S167, S168, S169 and additional land, HM Naval Base,
Devonport, Plymouth
30.09.2005
(1)           The Authority
 
(2)           DRDL
Lease relating to Building M006, HM Naval Base, Devonport, Plymouth
13.10.2004
(1)           The Authority
 
(2)           DRDL
Lease relating to Premises at HM Naval Base, Devonport, Plymouth Building M008
Morice Yard
13.10.2004
(1)           The Authority
 
(2)           DRDL
Lease relating to Premises at HM Naval Base, Devonport, Plymouth Building M044
Morice Yard
15.04.2005
(1)           The Authority
 
(2)           DRDL
Lease relating to Land and Buildings comprising Devonport Distribution Facility
(DDF) HM Naval Base, Devonport, Plymouth
17.09.2002
(1)           The Authority
 
(2)           DRDL
Occupational Licence relating to premises at HM Naval Base, Devonport, Plymouth
- following buildings still occupied by DRDL:
 
N019 *
N019A
N019B
N213
N215 (Ground and Second floors only)
N259 (Ground floor workshops)
S014
S015
WM005
WM006
* 100% Ground Floor (excluding Radiological Area), 80% Mezzanine floor, 50%
First Floor
 


52

--------------------------------------------------------------------------------




Date
 
Parties
 
Description
 
15.04.2005
(1)           The Authority
 
(2)           DRDL
Lease relating to Buildings M067 and M068 HM Naval Base, Devonport, Plymouth
22.01.2003
(1)           HRH Prince of Wales
 
(2)           DRDL
The Lease of foreshore adjoining Pottery Quay in the City of Plymouth
15.03.2004
(1)           Appledore Land Limited
 
(2)           Dorhold Limited
 
(3)           DRDL
Lease of Bidna and Newquay Shipyards, registered under title number DN495720
31.10.2005
(1)           Keynsham Assets Limited and Keynsham Assets (No. 2) Limited
 
(2)           DRDL
Lease relating to Durley Park, Keynsham, registered under title number ST241216
20.05.2002
(1)           Dagnastar
 
(2)           LSC Group Limited
Lease of Offices at Catherine House, 40A St Thomas Street, Weymouth


53

--------------------------------------------------------------------------------




Date
 
Parties
 
Description
 
24.12.2004
(1)           Punch Taverns (Offices) Limited
 
(2)           LSC Group Limited
Lease of Lincoln House, Fradley Park, Lichfield, registered under title number
SF496605
29.09.2001
(1)           Hurst Warne Pension Scheme
 
(2)           Frazer-Nash Consultancy Limited
Lease of 1 Trinity Street, Bristol
29.09.2001
(1)           College Green Small Self-Administered Pension Scheme
 
(2)           Frazer-Nash Consultancy Limited
Lease of 4/5 College Green, Bristol
30.03.2006
(1)           Spectrum Properties (Scotland) Limited
 
(2)           Frazer-Nash Consultancy Limited
Lease of 18 Woodside Place, Glasgow
07.11.2006
(1)           Intelligenzia Property LLP
 
(2)           Frazer-Nash Consultancy Limited
Lease of First Floor, The Cube, 1 Lower Lamb Street, Bristol, registered under
title number BL96916
10.02.2006
(1)           Francis Mark Cancellor Bettison and Oliver Joseph Samuel Bettison
 
(2)           Frazer-Nash Consultancy Limited
Lease of First Floor at Gordon Court, The Millfields, Plymouth


54

--------------------------------------------------------------------------------




Date
 
Parties
 
Description
 
07.11.2006
(1)           Norwich Property Trust Limited
 
(2)           Frazer-Nash Consultancy Limited
Lease of Stonebridge House, Dorking Business Park, Station Road, Dorking,
registered under title number SY757595
16.08.2005
(1)           HHC Advertising & Design Limited
 
(2)           Frazer-Nash Consultancy Limited
Sub-underlease of Suite A, Third Floor, The Colston Tower, Colston Street,
Bristol
04.11.2003
(1)           Morgan Industrial Properties Limited
 
(2)           Frazer-Nash Consultancy Limited
Lease of Cayman House, Crown Square, Centrum 100, Burton on Trent, registered
under title number SF480137
26.02.2007
(1)           MEPC Birchwood Park No.1 Limited and MEPC Birchwood Park No.2
Limited
 
(2)           Frazer-Nash Consultancy Limited
Licence to occupy of Suites 403/404 Chadwick House, Birchwood Park, Birchwood,
Warrington Cheshire


55

--------------------------------------------------------------------------------



SCHEDULE 5


Conditions To Completion


1.
Shareholder Approvals



The passing, at a duly convened and held extraordinary general meeting (or any
adjournment thereof) of the Purchaser, of any resolution or resolutions which
are necessary, or in the opinion of the Purchaser desirable, to approve, effect
and implement the transactions contemplated by this Agreement and to amend any
restriction in the Purchaser's articles of association on the Purchaser's
ability to borrow.


2.
Authority Consent



Confirmation (to the extent required) of the consent of the Authority to the
sale and purchase of the Shares hereunder and the execution and delivery to all
the parties thereto of the Deeds of Adherence by the Authority provided that the
final form of the Deeds of Adherence contain, in substantially the same form,
those provisions of clauses 2.2 and 3.1 of the Deeds of Adherence annexed
hereto.

56

--------------------------------------------------------------------------------



SCHEDULE 6


Conduct of the Group before Completion


The acts, matters and transactions referred to in Clause 4.1(d) are as follows:


(a)
the allotment or issue of, or the grant of any right to call for the allotment
or issue of,  any share or loan capital of any Group Company;



(b)
the redemption or purchase by any Group Company of any of its own share capital;



(c)
the declaration, making or payment of any dividend (whether in cash or in
specie) or other distribution (other than a dividend or other distribution
lawfully made to another Group Company);



(d)
the passing of a shareholders' resolution;



(e)
the entering into of any transaction with any Seller or any of its Connected
Persons otherwise than on arm's length terms and in the ordinary course of
business;



(f)
the amendment of a Material Contract outside the ordinary course of business or
termination of a Material Contract;



(g)
the acquisition or disposal of any interest in real property;



(h)
the approval by any Group Company of any capital expenditure (or the entering
into of any such capital expenditure which has not been previously approved)
which individually, or which, when aggregated with all other capital commitments
entered into between the date of this Agreement and Completion, exceeds £500,000
(five hundred thousand pounds);



(i)
the disposal of the whole or any significant part of the business and
undertaking of any Group Company;



(j)
the acquisition of any company, business or undertaking;



(k)
the acquisition, otherwise than in the ordinary course of trading, of any
asset  for a consideration which individually, or which, when aggregated with
all other such acquisitions of such assets exceeds £500,000 (five hundred
thousand pounds);



(l)
the amendment, or agreement to amend, the terms of its borrowing or indebtedness
in the nature of borrowing or create, incur, or agree to create or incur,
borrowing or indebtedness in the nature of borrowing (except pursuant to
facilities disclosed in the Disclosure Letter where the borrowing or
indebtedness in the nature of borrowing does not exceed the amount available to
be drawn by each Group Company under those facilities);


57

--------------------------------------------------------------------------------



(m)
the grant of any guarantee, security or indemnity for the obligations of any
person (other than a Group Company);



(n)
the cancellation of any Policy (as defined in paragraph 18.1 of Schedule 8);



(o)
the offer by any Group Company to engage a new employee who would become a
Senior Employee;



(p)
the dismissal of any Senior Employee by any Group Company except for cause;



(q)
any material amendment (including any increase in emoluments) to the terms of
employment of any category of employees of any Group Company;



(r)
the amendment or discontinuance (wholly or partly) of a Disclosed Scheme (as
defined in paragraph 23.1 of Schedule 8) or plan, proposal or intent to amend,
discontinue (wholly or partly), or exercise a discretion in relation to a
Disclosed Scheme;



(s)
the creation of any form of security (other than a lien arising by operation of
law or in the ordinary course of business) on or over the whole or any part of
the undertaking or assets of any Group Company;



(t)
the commencement of litigation or arbitration proceedings;



(u)
the compromise, settlement, release, discharge or compounding of litigation or
arbitration proceedings or the waiver of a right in relation to litigation or
arbitration proceedings or the waiver of any material right other than in the
ordinary course of trading;



(v)
the entering into of any agreement (whether or not conditional) to do any of the
foregoing;



(w)
the surrender or variation of or the application for any material Environmental
Licences;



(x)
the entering into of any agreement for or relating to the extension of the WSMI
contract;



(y)
the entering into or making of any contract or tender for any contract, or
amendment or variation of any contract or tender with any customer or proposed
customer, in each case, where the expected total revenue is in excess of
£3,000,000 (three million pounds);


58

--------------------------------------------------------------------------------



(z)
the entering into of any purchase order, sub-contract or service contract for an
amount in excess of £500,000 (five hundred thousand pounds), unless as part of
an approved contract or as required in order to fulfil the requirements of an
existing contract;



(aa)
the entering into of any yacht construction contract or tender for any yacht
construction contract (for the avoidance of doubt excluding the provision of
non-binding illustrative values in respect of potential new business);



(bb)
the hiring of in excess of 20 (twenty) new employees or contractors;



(cc)
the making of in excess of 20 (twenty) redundancies; and



(dd)
without prejudice to Clauses 15.2 and 15.3, the issuing of any press releases or
the giving of any press interviews in relation to the sale of the Shares or the
future prospects of the business of the Group.


59

--------------------------------------------------------------------------------



SCHEDULE 7


Completion


1.
At Completion, the Sellers shall (save in respect of paragraph 1(r) in respect
of which only KBR shall) deliver or cause to be delivered to the Purchaser or
the Purchaser's Solicitors:



 
(a)
transfers in respect of the Shares duly executed by the registered holders in
favour of the Purchaser together with the share certificates in respect of the
Shares (or an indemnity in the agreed form in respect of any missing
certificate);



 
(b)
share certificates in respect of all the issued shares in each Subsidiary other
than the Special Share in the capital of DRDL held by the Authority, the share
in the capital of Devonport Royal Dockyard Pension Trustees Limited held by the
Authority and the share in the capital of CSMG, Inc. held by Weir Canada Inc.;



 
(c)
powers of attorney in the agreed form given by each of the Sellers in favour of
the Purchaser to enable the Purchaser to exercise all voting and other rights
attaching to the Shares pending registration of the Purchaser as the holder of
the Shares;



 
(d)
the statutory books (written up to but not including Completion), the
certificate of incorporation, any certificate of incorporation on change of name
and the common seal of each Group Company (other than CSMG, Inc.);



 
(e)
schedules of the title deeds of the Properties together with undertakings from
the solicitors holding such title deeds to hold the same to the order of the
Purchaser;



 
(f)
written resignations in the agreed form from each director and the secretary of
each Group Company who has an asterisk next to his name in Schedule 2 or
Schedule 3.



 
(g)
a copy of the written resignation in the agreed form of the auditors of each
Group Company accompanied in each case by a statement that there are no
circumstances connected with their resignation which should be brought to the
attention of the members or creditors of the relevant Group Company and
confirmation that the resignation and statement will be deposited at the
registered office of the Group Company in accordance with section 394 of the
Companies Act 1985;


60

--------------------------------------------------------------------------------



 
(h)
a counterpart of the Tax Covenant duly executed by each Seller;



 
(i)
(subject to the same containing the provisions referred to in the proviso to the
Condition set out in paragraph 2 of Schedule 5) a counterpart of each of the
Deeds of Adherence duly executed by each Seller;



 
(j)
the Termination Deed duly executed by the parties thereto;



 
(k)
certified copies of the minutes of the board meetings held pursuant to paragraph
2 of this Schedule;



 
(l)
a certified copy of any power of attorney under which any document to be
delivered to the Purchaser or the Purchaser's Solicitors pursuant to this
paragraph 1 has been executed;



 
(m)
a certified copy of resolutions of the directors of each Seller approving and
authorising the execution of each Transaction Document to which it is a party;



 
(n)
a certified copy of resolutions of the directors of the Guarantor approving and
authorising the execution of each Transaction Document to which it is a party;



 
(o)
to the extent not in the possession of any Group Company, all books of account
or references as to customers and/or suppliers and other records and, all
insurance policies, in each case, owned by any Group Company;



 
(p)
to the extent not in the possession of any Group Company, all licences,
consents, permits and authorisations obtained by or issued to any Group Company;



 
(q)
a release in the agreed form duly executed as a deed, releasing each Group
Company and their respective officers and employees from any liability
whatsoever (actual or contingent) which may be owing to the Sellers or any of
their Connected Persons by any Group Company; and



 
(r)
a counterpart of the Transitional Services Agreement duly executed by KBR.



2.
At Completion, the Sellers shall procure that:



 
(a)
a meeting of the directors of the Company is duly convened and held at which
resolutions are passed to:


61

--------------------------------------------------------------------------------



 
(i)
approve the registration of the transfers referred to in paragraph 1(a) of this
Schedule (subject to stamping of the transfers) and authorise the issue of share
certificates to the Purchaser;



 
(ii)
change the Company's accounting reference date to 31 March;



 
(iii)
appoint persons nominated by the Purchaser as directors and the secretary of the
subsidiary and to accept the resignations referred to in paragraph 1(f) of this
Schedule;



 
(iv)
appoint PricewaterhouseCoopers LLP as the auditors of the Company;



 
(v)
revoke all existing bank mandates and give new instructions to the relevant bank
in such form as the Purchaser may require if requested by the Purchaser at least
5 Business Days prior to Completion;



 
(vi)
change the registered office of the Company to 2 Cavendish Square, London W1G
0PX;



in each case with effect from Completion; and


 
(b)
a meeting of the directors of each Subsidiary is duly convened and held at which
resolutions are passed to:



 
(i)
change the Subsidiary's accounting reference date to 31 March;



 
(ii)
appoint persons nominated by the Purchaser as the directors and the  secretary
of the Subsidiary and to accept the resignations referred to in paragraph 1(f)
of this Schedule;



 
(iii)
appoint PricewaterhouseCoopers LLP as the auditors of the Company;



 
(iv)
revoke all existing bank mandates and give new instructions to the relevant bank
in such form as the Purchaser may require,



 
(v)
change the registered office of the Subsidiary to 2 Cavendish Square, London W1G
0PX,



in each case with effect from Completion.

62

--------------------------------------------------------------------------------



3.
At Completion, the Purchaser shall:



 
(a)
pay the Consideration (less the deductions referred to in Clause 5.7) to the
Sellers' Solicitors by way of bank transfer to Lloyds TSB Bank plc, Moorgate
Branch, 34 Moorgate, London EC2R 6DN; Sort Code: 30-95-74; Account name:
Kirkpatrick & Lockhart Preston Gates Ellis LLP Client account; Account No:
0214272, reference "HDK/6011542.0001";



 
(b)
deliver to the Sellers' Solicitors:



 
(i)
a counterpart of the Tax Covenant duly executed by the Purchaser;



 
(ii)
(subject to the same containing the provisions referred to in the proviso to the
Condition set out in paragraph 2 of Schedule 5) a counterpart of each of the
Deeds of Adherence duly executed by the Purchaser;



 
(iii)
a certified copy of resolutions of the directors of the Purchaser approving and
authorising the execution of each Transaction Document to which it is a party;



 
(iv)
a certified copy of the resolution of the shareholders of the Purchaser referred
to in paragraph 1 of Schedule 5; and



 
(v)
a counterpart of the Transitional Services Agreement duly executed by the
Purchaser.


63

--------------------------------------------------------------------------------



SCHEDULE 8


Sellers' Warranties


1.
Capacity and Authority



1.1
Each of Kellogg Brown & Root Holdings (U.K.) Limited and Balfour Beatty plc is a
company duly incorporated and validly existing under the laws of England and
Wales.  The Weir Group plc is a company duly incorporated and validly existing
under the laws of Scotland.



1.2
Each Seller has the power to enter into, perform and deliver, and has taken all
necessary action to authorise its entry into, performance and delivery of, this
Agreement and any Transaction Document to which it is a party.



1.3
The obligations assumed by each Seller under this Agreement and any Transaction
Document to which it is a party are valid, legal and binding obligations.



1.4
Subject to the fulfilment of the Conditions, the entering into of, and the
performance by each Seller of its obligations under, this Agreement and any
Transaction Document to which it is a party will not:



 
(a)
amount to a violation or breach of any law or regulation applicable to it; or



 
(c)
violate or conflict with the provisions of its constitutional documents.



1.5
Save as set out in Clause 3 and Schedule 5, all necessary governmental and other
consents, approvals, licences and authorisations required by each Seller to
enable such Seller lawfully to enter into, and to exercise its rights and comply
with its obligations under, this Agreement and any Transaction Document to which
it is a party have been obtained or effected and are in full force and effect.

 
2.
Corporate Information



2.1
The information regarding the Company set out in Schedule 2 is true and
accurate.



2.2
The information regarding each of the Subsidiaries set out in Schedule 3 is true
and accurate.



2.3
Each Group Company is a company duly incorporated and validly existing under the
laws of England and Wales.


64

--------------------------------------------------------------------------------



2.4
The copies of the memorandum and articles of association of each Group Company
attached to the Disclosure Letter:



 
(a)
are complete and accurate;



 
(c)
have attached to them copies of all resolutions and other documents required by
law to be so attached; and



 
(d)
fully set out the rights and restrictions attaching to each class of share
capital of the Group Company to which they relate.



2.5
The statutory books and registers of each Group Company have been properly
maintained.



2.6
All returns, particulars, resolutions and other documents which any Group
Company is required by law to file with or deliver to the Register of Companies
in England and Wales have been duly filed or delivered.

 
3.
Share Capital of the Company



3.1
The Shares comprise the whole of the issued and allotted share capital of the
Company and are fully paid or credited as fully paid.



3.2
There is no Encumbrance over or affecting any of the Shares and there is no
agreement (whether actual or contingent) to create any Encumbrance over any of
the Shares.  No person has claimed to be entitled to an Encumbrance in relation
to any of the Shares.



3.3
There is no agreement or commitment outstanding which calls for the allotment,
issue or transfer of, or confers on any person the right to call for the
allotment, issue or transfer of, any shares or securities of the Company.



4.
Share Capital of the Subsidiaries



4.1
All of the issued shares of each of the Subsidiaries have been properly allotted
and issued and are fully paid or credited as fully paid.



4.2
All of the issued shares of each of the Subsidiaries are legally and
beneficially owned by the Company (or another Group Company) other than the
Special Share in the capital of DRDL held by the Authority and the ordinary
share in the capital of Devonport Royal Dockyard Pension Trustees Limited held
by the Authority.


65

--------------------------------------------------------------------------------



4.3
There is no Encumbrance over or affecting any of the issued shares of any of the
Subsidiaries and there is no agreement (whether actual or contingent) to create
any Encumbrance over any of such shares.



4.4
There is no agreement or commitment outstanding which calls for the allotment,
issue or transfer of, or confers on any person the right to call for the
allotment, issue or transfer of, any shares or securities of any of the
Subsidiaries.

 
 

5.
Other Interests



No Group Company:


 
(a)
owns or has any interest in any securities of any company (other than shares
held by it in another Group Company);



 
(b)
is a member of any partnership or other unincorporated association, joint
venture or consortium (other than recognised trade associations); or



 
(c)
has any branch or permanent establishment outside the United Kingdom.

 
 

6.
Accounts



6.1
The Accounts were prepared in accordance with applicable statutory requirements
and with accounting standards, policies, principles and practices generally
accepted in the United Kingdom at the time they were audited.



6.2
The Accounts show a true and fair view of the state of affairs of the Company
and of the Group as a whole as at the Accounts Date and of the profits and
losses for the financial year ended on the Accounts Date.



6.3
The Accounts were prepared on a basis consistent with, and using the same
accounting policies as those used in the preparation of, the audited
consolidated financial statements of the Company for the previous two accounting
periods.



6.4
The Management Accounts are not audited but have been prepared so far as
relevant in all material respects in accordance with accounting policies
consistent with those used in preparing the management accounts of the Company
for the previous two accounting periods.



6.5
No Group Company is engaged in any financing (including incurring of any
borrowing or any indebtedness in the nature of acceptances or acceptance
credits) of a type which would not be required to be shown or reflected in the
Accounts.


66

--------------------------------------------------------------------------------



7.
Changes since the Accounts Date



7.1
Since the Accounts Date:



 
(a)
the business of the Group as a whole has been carried on in the ordinary and
usual course without material alteration in its nature or scope;



 
(b)
no change in the accounting reference period of any Group Company has been made
and no accounting period of any Group Company has ended;



 
(c)
no resolution in general meeting or written resolution of the members of any
Group Company has been passed (other than resolutions relating to the routine
business of annual general meetings);



 
(d)
no share or loan capital has been allotted or issued or agreed to be allotted or
issued by any Group Company (other than to another Group Company);



 
(e)
no Material Contract has been entered into by any Group Company and no Material
Contract to which a Group Company was a party as at the Accounts Date has been
or terminated (other than by virtue of the expiry of its term);



 
(f)
no dividend or other distribution has been declared, made or paid by any Group
Company (except for the dividend declared by the Company on 14 December 2006 in
the sum of £10,000,000 (ten million pounds) and paid on 18 January 2007);



 
(g)
no Group Company has disposed of or agreed to dispose of an asset having a value
exceeding £50,000 otherwise than on an arm's length basis;



 
(h)
so far as the Sellers are aware no Group Company has acquired or agreed to
acquire an asset having a value exceeding £50,000 otherwise than on an arm's
length basis;



 
(i)
no Group Company has made, or agreed to make, capital expenditure exceeding in
total £500,000 (five hundred thousand pounds) or incurred, or agreed to incur, a
commitment or connected commitments involving capital expenditure exceeding in
total £500,000 (five hundred thousand pounds);



 
(j)
neither any supplier listed at document 1.36.2 of the Data Room nor the
Authority has ceased or substantially reduced its trade with any Group Company
or has altered the terms of trade to the Group Company's material disadvantage
or so far as the Sellers are aware given written notice of its intention to do
so;


67

--------------------------------------------------------------------------------



 
(k)
no Group Company has repaid, purchased or redeemed share capital or, to the
Sellers, loan capital, or made (whether or not subject to conditions) an
agreement to do any of those things; and



 
(l)
there has been no Leakage.

 
 

8.
Accounting Records



8.1
The accounting records of each Group Company have been properly maintained in
all material respects in accordance with the law.



8.2
No notice that any of such records is incorrect or should be rectified has been
received by any Group Company.



9.
Effect of Sale



9.1
So far as the Sellers are aware, neither the execution nor performance of this
Agreement or any Transaction Document will:



 
(a)
result in any Group Company losing the benefit of a material Permit or a
material asset which it enjoys at the date of this Agreement in any
jurisdiction; or



 
(b)
result in a breach of, or give rise to an event of default under, or require the
consent of a person under, any Material Contract or any legal or regulatory
requirement in any jurisdiction; or



 
(c)
make a Group Company liable to offer for sale, transfer or otherwise dispose of
or purchase or otherwise acquire any assets, including shares held by it in
other bodies corporate under their articles of association or any agreement or
arrangement (save in accordance with the rights attaching to the Special Share);
or



 
(d)
result in any supplier listed at document 1.36.2 of the Data Room being entitled
(and if such a supplier is so entitled, so far as the Sellers are aware, it will
not exercise any such entitlement) to cease supplying any Group Company or
substantially to reduce its supplies to or to change the terms upon which it
supplies a Group Company.


68

--------------------------------------------------------------------------------



10.
Contracts and Commitments



10.1
No Group Company is a party to:



 
(a)
any agency, distributorship or franchise agreement;



 
(b)
any joint venture agreement or any agreement under which it participates with
any other person in any business;



 
(c)
any agreement which was entered into otherwise than at arm's length;



 
(d)
any Material Contract pursuant to the terms of which any other party will, by
virtue of the acquisition of the Shares by the Purchaser, be relieved of any
obligation or become entitled to exercise any right (including any right of
termination) thereunder;



 
(e)
any Material Contract (other than those Material Contracts which are listed in
the Disclosure Letter); or



 
(f)
any Material Contract which is incapable of termination in accordance with its
terms, by such Group Company, on 12 months' notice or less.



10.2
No Group Company is in material breach of any Material Contract to which it is a
party or any other agreement, the breach of which would have a material adverse
effect on the business of the Group.



10.3
So far as the Sellers are aware, no party with whom any Group Company has
entered into a Material Contract is in material breach thereof.

 
 

10.4
No person has received or is entitled to receive from a Group Company any
finder's fee, brokerage or commission in connection with the purchase of the
Shares by the Purchaser.



10.5
The Sellers have no knowledge of the invalidity or unenforceability of, or a
ground for termination, avoidance or repudiation of, any Material Contract.  No
party with whom a Group Company has entered into any Material Contract or any
other agreement, the termination of which would have a material adverse effect
on the business of the Group as a whole, has given written notice (or, so far as
the Sellers are aware, any other notice) of its intention to terminate, or has
sought to repudiate or disclaim, such Material Contract or such other agreement.



10.6
Paragraph 10.6 of the Disclosure Letter contains details (including all
liabilities of the parties thereto) of all contracts or arrangements to which
each of the Sellers and/or their Connected Persons are party with, or which
relate in any way to, any Group Company.


69

--------------------------------------------------------------------------------



10.7
The Disclosure Letter refers to and has appended to it copies of all contracts
with customers of the Group for the construction of yachts by the Group
(including material amendments thereto, but excluding specifications relating
thereto) which are uncompleted or under which liabilities or obligations (in
each case whether absolute or contingent) of any Group Company remain
outstanding.



10.8
The Disclosure Letter contains details of all Phase II works which remain
outstanding under the D154 Agreement.



11.
Dealings with the Sellers



There is no: (i) outstanding indebtedness (ii) other liability or obligation or
(iii) outstanding agreement between any Group Company on the one hand and any
Seller or any of its Connected Persons on the other.


12.
Powers of Attorney



No Group Company has given any power of attorney or other written authority
which is still outstanding or effective to any person to enter into any contract
or commitment on its behalf (other than to its directors, officers and employees
to enter into routine trading contracts in the normal course of their duties).
 
 

13.
Assets



13.1
So far as the Sellers are aware, each material asset (other than Property)
included in the Accounts or acquired by a Group Company since the Accounts Date
(other than current assets disposed of, realised or applied in the normal course
of trading) is owned both legally and beneficially by the relevant Group Company
and, where capable of possession, is in the possession or under the control of
the relevant Group Company.



13.2
No Encumbrance (other than a lien arising by operation of law in the ordinary
course of trading) over or affecting the whole or any part of the undertaking or
assets of any Group Company is outstanding and there is no agreement or
commitment to give or create any and no claim has been made by any person to be
entitled to any.



13.3
Each Group Company owns or has the right to use, and will immediately following
Completion own or have the right to use, all material assets necessary, in the
reasonable opinion of the board of directors of each Group Company, for the
operation of its business as currently conducted in all material respects and
without limitation no rights (other than rights as shareholders in the Company)
relating to the business of each Group Company are owned or otherwise enjoyed by
or on behalf of any Seller or their Connected Persons.


70

--------------------------------------------------------------------------------



13.4
All material items of plant, machinery, vehicles and equipment in use in the
ordinary course of the business as currently carried on by each Group Company
and which are owned by a Group Company and/or which a Group Company is obliged
to maintain are, in the reasonable opinion of the board of directors of such
Group Company, in reasonable working order for their age and degree of use.



13.5
Copies of every bill of sale or any hiring or leasing agreement, hire purchase
agreement, credit or conditional sale agreement, agreement for payment on
deferred terms or any other similar agreement to which a Group Company is party
in each case exceeding £500,000 (five hundred thousand pounds) in value
annually, and which has been entered into since the Accounts Date are annexed to
the Disclosure Letter.



13.6
So far as the Sellers are aware, and only in connection with the Supacat and
rail-related businesses of the Group, no Group Company has supplied, since 1
Janauary 2005, goods which have been defective or which failed materially to
comply with their terms of sale.



13.7
The Disclosure Letter includes a list setting out details of all assets which
the Authority has designated as "Strategic Assets" for the purposes of article 6
of DRDL's articles of association and has attached to it a true and complete
copy of the Illustrative Programme of 29 November 1996.

 
 

14.
Bank Facilities



14.1
A summary of all overdrafts, loans and other  financial facilities made
available to the Group is set out in the Disclosure Letter (the "Facilities").



14.2
So far as the Sellers are aware, no event which constitutes or would (with the
giving of notice, lapse of time or fulfilment of any other condition) constitute
an event of default under, or otherwise give rise to an obligation to repay
prior to its stated maturity, any of the Facilities has occurred (or been
alleged to have occurred).



15.
Debts



The Disclosure Letter contains a list setting out details of all debts in excess
of £500,000 (five hundred thousand pounds) due to any Group Company which, so
far as the Sellers are aware, are likely to be bad or doubtful debts.

71

--------------------------------------------------------------------------------



16.
Grants



16.1
No Group Company has received any grant from any governmental or other body
since 1 January 2005.



16.2
No Group Company is liable to repay an investment or other grant or subsidy made
to it by any person (including the Department of Trade and Industry or its
predecessor) which either individually or in aggregate are material to any Group
Company.

 
 

17.
Licences



17.1
Each Group Company has obtained all material licences, permissions,
authorisations and consents necessary for carrying on its business effectively
in the places and in the manner in which such business is now carried on.



17.2
The licences, permissions, authorisations and consents referred to in paragraph
17.1 are in full force and effect and, so far as the Sellers are aware are being
complied with in all material respects.



17.3
No written notice has been received by any Group Company from any applicable
authority since 1 January 2005 indicating that any of the licences, permissions,
authorisations or consents referred to in paragraph 17.1 are likely to be
suspended, cancelled, revoked or not renewed.

 
 

18.
Insurance



18.1
A summary of the insurance policies in which a Group Company has an interest
(the "Policies") is attached to the Disclosure Letter.

 
18.2
All the Policies are in full force and effect and are not void or voidable.



18.3
There are no material outstanding claims under any of the Policies and so far as
the Sellers are aware, no matter exists which might give rise to a material
claim under any of the Policies.

 
 

19.
Litigation



19.1
No Group Company is engaged in any litigation, arbitration or other dispute
resolution process or administrative or criminal proceedings or regulatory
action (whether as claimant, defendant or otherwise) where in any such case the
amount in dispute or which is likely to be in dispute or the liability incurred
or likely to be incurred by any Group Company exceeds, or ought reasonably to be
expected to exceed, £100,000 (one hundred thousand pounds) in respect of an
individual claim or £1,000,000 (one million pounds) when aggregated with all
other claims and so far as the Sellers are aware, there are no current
outstanding matters which are likely to lead to such a dispute.


72

--------------------------------------------------------------------------------



19.2
So far as the Sellers are aware, no litigation, arbitration or other dispute
resolution process or administrative or criminal proceedings or regulatory
action by or against any Group Company which would have a material adverse
effect on the business of the Group as a whole is pending.



19.3
There is no outstanding judgment, order or decree of any court or any
governmental or regulatory authority in any jurisdiction against any Group
Company.



20.
Compliance



20.1
No Group Company has received notice in writing from any applicable authority
since 1 January 2005 that it does not conduct its business in all material
respects in accordance with applicable legal and administrative requirements.



20.2
Each Group Company conducts its business and affairs and deals with its assets
in all material respects in accordance with all applicable legal and regulatory
requirements in any jurisdiction and so far as the Sellers are aware has done so
since 1 January 2005.



21.
Data Protection



21.1
So far as the Sellers are aware, the Group complies in all material respects
with the Data Protection Act 1998.


21.2
No Group Company has received within the 12 months prior to the date of this
Agreement:



 
(a)
any notice or complaint from the office of the Information Commissioner under
the Data Protection Act 1998 (including any information or enforcement notice)
alleging non-compliance by it with that Act; or



 
(b)
any claim for compensation under the Data Protection Act 1998 for loss or
unauthorised disclosure of data.

 
 

22.
Employment



22.1
The Disclosure Letter contains copies of the service agreements (including any
other documents which form part of the Senior Employee's material terms and
conditions of employment) for each Senior Employee.



73

--------------------------------------------------------------------------------



22.2
No Senior Employee has given notice terminating his contract of employment or is
under notice of dismissal and no material dispute under any employment
legislation is outstanding between any Senior Employee or former Senior Employee
relating to his or her employment or its termination and, so far as the Sellers
are aware, no such dispute is pending or threatened.



22.3
No offer of employment has been made by any Group Company which has not been
accepted at the date of this Agreement but which remains capable of acceptance
and which, if accepted, would result in the person to whom the offer has been
made becoming a Senior Employee.



22.4
The Disclosure Letter contains copies of all of the standard terms and
conditions of employment, staff handbook and HR policies which are generally
applicable to employees of the Group or applicable to a particular grade or
category thereof.



22.5
There are no terms and conditions in any contract with any employee pursuant to
which such person will be entitled to receive any payment or benefit or such
person's rights will change as a direct consequence of the transaction
contemplated by this Agreement.



22.6
All contracts of employment between a Group Company and any of its employees can
be terminated by the employing company without damages or compensation (other
than that payable under Parts X and XI of the Employment Rights Act 1996) by
giving at any time only the minimum period of notice applicable to that contract
which is specified in section 86 of the Employment Rights Act 1996.



22.7
Since the Accounts Date, no variation has been made in the terms of employment
of the employees of any Group Company (except for increases in emoluments made
in accordance with normal Group practice) and no future variation in respect of
salary has been promised or agreed to any material number of employees by any
Group Company and for Senior Employees no such future variation has been
promised or agreed to by any Group Company.  For the purpose of this paragraph
22.7 a material number of employees means more than twenty (20) employees.



22.8
The Disclosure Letter contains copies of all collective agreements (whether with
a trade union, staff association or any other body representing employees of the
Group) concerning any Group Company.



22.9
Copies of all share incentive schemes, share option schemes or profit sharing,
bonus or other incentive schemes (the "Schemes") applicable to the employees of
the Group or any of them are attached to the Disclosure Letter.

 
 

22.10
So far as the Sellers are aware, the Schemes have at all times been operated in
accordance with their governing rules or terms and all applicable laws and all
documents which are required to be filed with any regulatory authority have been
so filed.


74

--------------------------------------------------------------------------------



22.11
So far as the Sellers are aware no past or present employee or any dependent
thereof or any other participant in any Scheme has made any claim against any
Group Company in respect of any Scheme and so far as the Sellers are aware no
event has occurred which could or might give rise to any such claim.



22.12
No Group Company is engaged (or has been in the two years prior to the date of
this Agreement) in any industrial or trade dispute with any trade union or other
organisation representing employees of the Group and, so far as the Sellers are
aware, none is pending or threatened.



22.13
The Disclosure Letter contains details of all outstanding claims brought by
employees or former employees of the Group whether in the Employment Tribunal or
otherwise.



22.14
So far as the Sellers are aware, no Group Company has within the 12 months prior
to the date of this Agreement made or promised to make, or given or promised to
give, any payment or other benefit on or following the actual or proposed
termination, or in connection with the variation, of any contract of employment.



22.15
Copies of the framework agreements for the engagement of temporary workers
currently engaged by DRDL who are not employees of any Group Company are
contained in the Disclosure Letter.



22.16
All salaries, wages, fees and other benefits of all employees of the Group have,
to the extent due, been paid or discharged in full together with all related
payments to third party benefit providers and relevant authorities, save for one
month's arrears of employee remuneration accrued or due or for reimbursement of
authorised business expenses incurred within the 3 months prior to the date of
this Agreement.



22.17
So far as the Sellers are aware, there are no enquiries or investigations
existing, pending or threatened affecting any Group Company in relation to any
worker by the Equal Opportunities Commission, the Commission for Racial
Equality, the Disability Rights Commission or the Health and Safety Executive or
any other bodies with similar functions or powers in relation to workers.



22.18
Details are disclosed in the Disclosure Letter of any redundancy scheme or
redundancy formula or redundancy policy (whether contractual or discretionary)
that applies to the employees of any Group Company and save as disclosed no
employee is entitled to a redundancy payment made in excess of the statutory
redundancy entitlement, and so far as the Sellers are aware, there is no
provision in any occupational pension scheme in which employees participate
which provides enhanced benefits on redundancy.


75

--------------------------------------------------------------------------------



22.19
All Group Companies have in the 12 months prior to the date of this Agreement
complied with their obligations to inform and consult with trade unions an other
representatives of employees and to send notices to the Secretary of State
pursuant to sections 188 to 194 of the TULR(C)A and regulations 10 and 11 of the
Transfer Regulations.



22.20
No Group Company has received, or sought to receive, any payment from the
Authority in respect of the redundancy of employees of the Group save to the
extent that such payments have been made to employees whose employment has been
terminated by any Group Company by reason of redundancy and in respect of whom
the Group has been entitled to receive payment under the Authority Contracts.



23.
Pensions



23.1
For the purposes of this paragraph 21 and Schedule 6, the following expressions
shall have the following meanings:



“DB Scheme” means the Devonport Royal Dockyard Defined Benefit Scheme;


“DC Scheme” means the Devonport Royal Dockyard Defined Contribution Pension
Scheme;


"Defined Benefit Occupational Pension Scheme Rights" means rights or benefits
other than money purchase benefits as defined in section 181 of the Pension
Schemes Act 1993;


“Disclosed Schemes” means, as the context so requires, each, any or all of the
following:


 
(a)
the DB Scheme;



 
(b)
the DC Scheme;



 
(c)
the SIPS;



 
(d)
the LSC GPP with Norwich Union, policy number 16554;



 
(e)
the LSC (DML) Group Personal Pension Plan with Norwich Union, policy number
17631;



 
(f)
the LSC Group Personal Payment Plan with AXA Sunlife, policy number 820631;


76

--------------------------------------------------------------------------------



 
(g)
the LSC Group Holdings Executive Pension Plan with Clerical Medical;



 
(h)
the Frazer-Nash Group Personal Pension Plan with Norwich Union;



 
(i)
the Frazer-Nash Group Personal Pension Plan with NPI;



 
(j)
the Frazer-Nash Stakeholder Pension Scheme with Norwich Union;



 
(k)
the LSG Group Holdings Life Assurance Scheme;



 
(l)
the personal pension arrangement for Mark Pearson with Norwich Union under
policy number PO517999A;



 
(m)
the self-invested personal pension scheme for Martin Palmer; and



 
(n)
the self-invested personal pension schemes in respect of CA Edwards, NM
McDougall, PJ Best, MR Brennan and AG Milton;



"Relevant Benefits" means relevant benefits as defined in section 393B(1) of the
Income Tax (Earnings and Pensions) Act 2003;


“SIPS” means the Shipbuilding Industry Pension Scheme;


“Employee” means an employee or a director of any one Group Company.


23.2
Other than the Disclosed Schemes, there are no legally binding agreements or
arrangements under which any Group Company is required to make payment of a
contribution towards or other provision of Relevant Benefits for the benefit of
an Employee or an Employee's dependant.



23.3
No Group Company is making any voluntary or ex gratia payment of any Relevant
Benefits to or in respect of any employee or former employee.



23.4
No promise has been given, or representation made, to any Employee (or employee
representative) by any Group Company as to the establishment, continuance,
alteration or improvement of any Relevant Benefits.



23.5
The Purchaser has been supplied with a true and complete list of all the
Employees who are members of the Disclosed Schemes or who are eligible for such
membership together with true and complete details of their category of
membership and the rates of employer contributions made to the Disclosed Schemes
in respect of each Employee. So far as the Sellers are aware, no Employee has
been excluded from membership of any Disclosed Scheme in contravention of the
law. All documents provided in the Data Room and annexed to the Disclosure
Letter in respect of the Disclosed Schemes are true and accurate in all material
respects.


77

--------------------------------------------------------------------------------



23.6
The Disclosed Schemes are registered for the purposes of the Finance Act 2004.



23.7
A valid contracting-out certificate has been issued pursuant to the Pension
Schemes Act 1993 relating to the employments which are contracted out in
relation to the DB Scheme.



23.8
So far as the Sellers are aware, the Disclosed Schemes have been operated in
accordance with their governing documents in all material respects.



23.9
So far as the Sellers are aware, each Group Company has in all material respects
complied with all its obligations and applicable primary and secondary
legislation (including under European Law) in relation to the Disclosed Schemes.



23.10
There are not in respect of any of the Disclosed Schemes any outstanding
contributions payable by any Group Company or the Employees.



23.11
So far as the Sellers are aware, any lump-sum ill-health or death in service
benefits which may be payable under the Disclosed Schemes (other than a return
of the member's own contributions and contributions in respect of him) are fully
insured with an insurance company and all premiums due to the insurance company
have been paid. Each member has been covered for insurance at normal rates and
on normal terms for persons in good health.



23.12
The benefits payable under the Disclosed Schemes (other than the DB Scheme)
consist exclusively of money purchase benefits as defined in section 181 of the
Pension Schemes Act 1993.



23.13
So far as the Sellers are aware, no claim has been made or threatened in writing
against any Group Company or the trustees or administrators of any of the
Disclosed Schemes (including any complaint under any internal dispute resolution
procedure or to the Pensions Ombudsman) in connection with any of the Disclosed
Schemes (other than routine claims for benefits).



23.14
So far as the Sellers are aware, each Group Company complies with the
requirements set out in section 3 of the Welfare Reform and Pensions Act 1999
(duty of employers to facilitate access to stakeholder pension schemes), the
provisions of the Stakeholder Pension Scheme Regulations 2000 (SI 2000/1403) and
any other legislation applicable to stakeholder pension schemes.


78

--------------------------------------------------------------------------------



23.15
So far as the Sellers are aware, apart from the Transferred Employees and the
WSMI Transferred Employees (as defined under the DB Scheme) no Employee has had
his contract of employment transferred to any Group Company from another
employer in circumstances where the Transfer of Undertakings (Protection of
Employment) Regulations 1981 or the Transfer of Undertakings (Protection of
Employment) Regulations 2006 applied and the Employee was entitled to Defined
Benefit Occupational Pension Scheme Rights in respect of the former employment.



23.16
Since 27 April 2004, the Pensions Regulator has not imposed a Contribution
Notice or Financial Support Direction on any Group Company under sections 38 to
51 (inclusive) of the Pensions Act 2004 and so far as the Sellers are aware, no
circumstances exist which would result in a Contribution Notice or Financial
Support Direction being imposed on any Group Company, other than the
circumstances relating to the transaction, actions or omissions contemplated by
this Agreement.



23.17
The DB Scheme provides broadly comparable benefits to the Civil Service Pension
Scheme in so far as there is any legal obligation upon the Group to provide such
benefits in respect of its Employees (and former Employees).



23.18
There is no impact on the funding of the DB Scheme by virtue of any redundancy
policy, arrangement or agreement operated by any Group Company.



24.
Property



24.1
The Properties comprise the only freehold or leasehold properties owned, used or
occupied by any Group Company or in which any Group Company has an interest.



24.2
The replies to enquiries (as contained in the Data Room at documents 2.22.1,
2.22.2 and 2.22.3) relating to the Properties given by or on behalf of the
Sellers are true and accurate in all material respects.



24.3
So far as the Sellers are aware, no Group Company has any material actual or
contingent liability in respect of any estate or interest in real property
(whether arising as original tenant, assignee, guarantor or otherwise) other
than in respect of the Properties.



24.4
So far as the Sellers are aware, there are, appurtenant to each of the
Properties, all rights and easements necessary for its existing use and
enjoyment.



24.5
Each Group Company has, in relation to each Lease vested in it, complied
substantially with all material covenants on the part of the tenant contained
therein and, so far as the Sellers are aware, no collateral assurances,
undertakings or concessions have been made by any landlord.


79

--------------------------------------------------------------------------------



24.6
The Properties are free from any Encumbrance and there is no agreement to create
or permit to arise any Encumbrance.



24.7
No Group Company has, so far as the Sellers are aware, received notice alleging
any material breach of any covenant, restriction, stipulation or other
encumbrance affecting any Property.



24.8
No Group Company has, so far as the Sellers are aware, received written notice
alleging that the existing use of any Property is not a lawful use under
planning legislation or in the case of leasehold Property, under the terms of
the lease or tenancy agreement.



24.9
So far as the Sellers are aware, all material permissions and consents have been
obtained in respect of any alterations and improvements to any Property carried
out by the relevant Group Company.



24.10
No Group Company has, so far as the Sellers are aware, received notice alleging
breach of any applicable statutory requirements relating to the Properties.



24.11
So far as the Sellers are aware, there exists no dispute between any Group
Company as the owner or occupier of a Property on the one hand and the owner or
occupier of any other premises adjacent to or neighbouring the Property on the
other and, so far as the Sellers are aware, there exists no circumstances that
may give rise to any such dispute.



24.12
Each Group Company has under its control all material title deeds and documents
necessary to prove its title to the interest it has in each Property in which it
has an interest.

 
 

25.
Environment



For the purposes of this paragraph 25 of Schedule 8, "material" shall be deemed
to refer to facts, matters, circumstances, issues or events which have resulted
in or are likely to result in an aggregate cost of £250,000 (two hundred and
fifty thousand pounds) or more.


25.1
No Group Company:



 
(a)
is causing; or



 
(b)
has caused since 1st April 2000; or



 
(b)
so far as the Sellers are aware in the period since 5 April 1987 no other party
has caused


80

--------------------------------------------------------------------------------



on at from or under the Properties or any former property owned or occupied by
any Group Company any spillage, disposal, discharge, release, leakage,
migration, entry, escape, deposit or emission (a "Release") of any Hazardous
Substances where any such Release gives rise to or will prior to the expiry of
the period specified in paragraph 2.1(b) of Schedule 9 give rise to a material
liability (actual or contingent)  for any Group Company under Environmental Laws
or Nuclear Laws.


25.2
There are no outstanding judgments orders or decrees of any court or any
regulatory authority or any current or pending claims or proceedings against any
Group Company with respect to any material breach of or material liability under
Environmental Laws or Nuclear Laws and so far as the Sellers are aware no
matters are existing at the date hereof that are likely to lead to any such
claims or proceedings.



25.3
No written notice or formal regulatory action in writing from any relevant
authority under Environmental Laws or Nuclear Laws have been received by any
Group Company alleging or specifying any material breach of or material
liability under any Environmental Laws or Nuclear Laws which remains outstanding
at the date of this Agreement and no written notice or written correspondence
has been received by any Group Company indicating any actual or potential
revocation, suspension or any material modification of any Environmental
Licence.



25.4
Each Group Company is complying and so far as the Sellers are aware has in the
last three years complied in all material respects with all Environmental Laws
and Nuclear Laws and all material Environmental Licences have been obtained and
are in full force and effect.



25.5
Copies of all material environmental or health and safety reports, surveys,
assessments and investigations prepared by third party consultants engaged by
any Group Company or the Sellers or upon which any Group Company or the Sellers
has reliance or involving intrusive investigations in the last three years in
respect of the Properties or any Group Company and in the possession of the
Sellers or the Group have been disclosed to the Purchaser.



25.6
No application for the surrender or variation of the terms of any Environmental
Licences or the transfer of such Environmental Licences to or from  any Group
Company is pending or has been refused for any reason and there are no appeals
pending or being contemplated in respect of refusal of or conditions contained
in any Environmental Licences.



25.7
The Group has recovered from the Authority under the Authority Contracts without
delay or dispute all Losses arising under Environmental Laws or Nuclear Laws
which it has sought to recover.


81

--------------------------------------------------------------------------------



25.8
All necessary insurance arrangements required, in the reasonable opinion of the
directors of each Group Company, under Nuclear Laws by such Group Company are in
place and are in full force and effect and there are no material outstanding
claims under any such insurance arrangement.



26.
Intellectual Property



26.1
Details of registered Intellectual Property Rights (including applications for
registration) owned by a Group Company is set out in Schedule 11.  The Group is
not reliant to any material extent on any unregistered Intellectual Property
Rights which are not owned by or licensed to any Group Company.



26.2
So far as the Sellers are aware, there are no written licences or agreements
which are material to the operation of the business of the Group, other than the
IT Contracts pursuant to which:



 
(a)
a Group Company has been licensed or otherwise permitted to use Intellectual
Property Rights owned by a third party ("Licences In"); or



 
(b)
a Group Company has licensed or otherwise permitted the use of Intellectual
Property Rights owned by it to or by a third party ("Licences Out").



26.3
So far as the Sellers are aware all material steps required for the maintenance
and protection of the registered Intellectual Property Rights set out in
Schedule 11 (including the payment of all application and renewal fees) have
been taken.



26.4
No written notice has been received by any Group Company within the 12 months
prior to the date of this Agreement challenging or disputing the ownership or
validity of any Intellectual Property Rights set out in Schedule 11.

 
26.5
So far as the Sellers are aware, the activities and operations of the Group do
not materially infringe the Intellectual Property Rights of any third party and
no written notice has been received by any Group Company within the 12 months
prior to the date of this Agreement claiming or alleging that any such
infringement is taking or has taken place.



26.6
So far as the Sellers are aware, no third party is infringing the Intellectual
Property Rights owned by any Group Company and no written claim has been made by
any Group Company within the 12 months prior to the date of this Agreement
claiming or alleging that any such infringement is taking or has taken place.



26.7
Each Group Company owns or has licensed to it, and will immediately following
Completion own or have licensed to it, all material Intellectual Property Rights
necessary, in the reasonable opinion of the board of directors of such Group
Company, to carry on in all material respects the business of such Group Company
as it is carried on at the date of this Agreement.


82

--------------------------------------------------------------------------------



27.
IT Systems



27.1
Details of:



 
(a)
the IT Systems; and



 
(b)
the IT Contracts,



which are material to the operation of the Group as it is carried on at the date
of this Agreement are set out in Parts 1 and 2 respectively of Schedule 12.


27.2
The IT Systems:



 
(a)
have not suffered any material failure or breakdown resulting in material
disruption to the business of the Group within the 12 months prior to the date
of this Agreement;



 
(b)
have the benefit of maintenance and support agreements; and



 
(c)
have sufficient capacity for the requirements of the business of the Group as it
is carried on at the date of this Agreement.



27.3
So far as the Sellers are aware, the Group has in place appropriate procedures
for ensuring the security of the IT Systems and the confidentiality and
integrity of the data stored on the IT Systems.



27.4
No Group Company is in material breach of any IT Contract and, so far as the
Sellers are aware, no other party is in material breach thereof.



27.5
No IT Contract is currently the subject of any dispute or proceeding and, so far
as the Sellers are aware, none is pending or threatened.



27.6
No IT Contract which is material to the operation of the business of the Group
as it is carried on at the date of this Agreement contains any term which would,
by virtue of the acquisition of the Shares by the Purchaser, relieve any other
party of any obligation or entitle any other party to exercise any right
(including any right of termination) thereunder.


83

--------------------------------------------------------------------------------



28.
Insolvency



28.1
No resolution has been passed for the winding up of any Group Company.



28.2
No order has been made and, so far as the Sellers are aware, no petition has
been presented for the winding up of any Group Company.



28.3
No administration order has been made in relation to any Group Company and, so
far as the Sellers are aware, no petition or application for such an order has
been made or presented and no person who is entitled to do so has given written
notice of its intention to appoint an administrator of any Group Company or
filed such a notice with the court.



28.4
No receiver or administrative receiver has been appointed in respect of any
Group Company or all or any of its assets.



28.5
No voluntary arrangement under section 1 of the Insolvency Act 1986 has been
proposed or approved in respect of any Group Company.



28.6
No compromise or arrangement under section 425 of the Companies Act 1985 has
been proposed or sanctioned in respect of any Group Company.



28.7
No Group Company has entered into any compromise or arrangement with its
creditors or any class of its creditors generally.



29.
Tax

 
 

29.1
Each Group Company has filed or caused to be filed all returns which were
required to be filed for the purpose of any form of Taxation and has paid or
caused to be paid all taxes and duties as shown on the said returns and on all
assessments received by it and has duly and punctually paid any other taxes or
duties, and all such returns were, so far as the Sellers are aware, accurate and
complete in all material respects and are not the subject of any dispute with
any Tax Authority and each Group Company has provided all information required
to be provided under any Tax Statute or pursuant to any notice served under any
Tax Statute.



29.2
The Accounts reserve or provide for all Tax or other sums imposed, charged,
assessed, levied or payable under any Tax Statute for which each Group Company
was at the Accounts Date liable whether or not that Group Company has or may
have any right of reimbursement against any other person and proper provision
has been made and shown in the Accounts for deferred taxation in accordance with
generally accepted accounting principles, including. where relevant,
International Accounting Standards, subject to the stated threshold of
materiality.


84

--------------------------------------------------------------------------------



29.3
Each Group Company has maintained and has in its possession all records and
documentation which it is required by any Tax Statute to maintain (including,
for the avoidance of doubt, copies of all stamp duty land tax returns and/or
self certificates filed by any Group Company).



29.4
The amounts of tax chargeable on any Group Company during any accounting period
ending on or within six years before the Accounts Date has not, to any material
extent, depended on any concession, agreement or other formal or informal
arrangement with any Tax Authority.



29.5
No Group Company is involved in any ongoing dispute with any Tax Authority.

 
 

29.6
Each Group Company is, and has been, resident solely in the United Kingdom for
Tax purposes and has never been resident in any other territory or treated as so
resident for the purposes of any double tax agreement nor does any Group Company
have a permanent establishment or other taxable presence in any jurisdiction
other than that in which it was incorporated.



29.7
The Company does not own any asset which was acquired from another company
within the last 6 years which was at the time a member of a group of companies
for the purposes of section 179 Taxation of Chargeable Gains Act 1992.



29.8
All instruments (other than those which have ceased to have any legal effect)
which are necessary to enforce a Group Company's title to an asset and which,
whether in the United Kingdom or elsewhere, either attract stamp duty or are
required to be stamped with a particular stamp denoting that no duty is
chargeable or that the document has been produced to the appropriate authority,
have been properly stamped.



29.9
The Disclosure Letter contains details of all land transactions, within the
meaning of section 43 Finance Act 2003, in which a Group Company was the
purchaser and in respect of which that Group Company has future compliance
obligations.



29.10
No Group Company has within the last 6 years been treated as a member of a group
under section 43 Value Added Tax Act 1994.



29.11
No Group Company has within the last 6 years made an election to waive exemption
in relation to any land in accordance with paragraph 2 schedule 10 Value Added
Tax Act 1994.

 
 

29.12
No action has been taken by any Group Company in respect of which any consent or
clearance from HMRC or other Taxation Authority was required save in
circumstances where such consent or clearance was validly obtained, and where
any conditions attaching thereto were and will, immediately following
completion, continue to be met.


85

--------------------------------------------------------------------------------



29.13
Each Group Company has properly operated the PAYE system deducting Tax as
required by law from all payments to or treated as made to or benefits provided
for employees, ex-employees or independent contractors of that Company.

 
 

29.14
Since the Accounts Date:

 
 

 
(a)
no Group Company has undertaken any transaction outside the ordinary course of
its business which has given, may give or would, but for the availability of any
relief, give rise to any Tax; and

 
 

 
(b)
no disposal has taken place or other event occurred such that any Group Company
would be required to bring a disposal value into account for the purposes of the
Capital Allowances Act 2001 or such that a chargeable gain could or would accrue
to any Group Company, in either case of an amount greater than £100,000 (one
hundred thousand pounds).

 
 

29.15
The Disclosure Letter contains particulars of all arrangements relating to the
surrender of relief under sections 402-413 of the TA to which any Group Company
remains a party.

 
 

29.16
(a)
No Group Company has given or guaranteed a tax indemnity in respect of any
company sold by any Group Company in the last seven years.



 
(b)
No transaction or event, other than arrangements for the surrender of trading
losses from the Sellers, has occurred in consequence of which any Group Company
is or may be held liable for any Tax where any Seller is primarily liable for
the Tax in question (whether by reason of any such other company being or having
been a member of the same group of companies or otherwise).

 
 

29.17
(a)
Each Group Company is a registered taxable person for VAT legislation.

 
 

 
(b)
In the past three years, each Group Company has complied in all respects with
the requirements and provisions of the VAT legislation and has made and
maintained and will pending Completion make and maintain accurate and up-to-date
records, invoices, accounts and other documents required by or necessary for the
purposes of the VAT legislation and each Group Company has punctually paid and
made all payments and returns required thereunder.

 
 

 
(c)
No Group Company has made any exempt supplies in consequence of which it is or
will be unable to obtain credit for all input tax paid by it during any VAT
quarter ending after the Accounts Date.


86

--------------------------------------------------------------------------------



29.18
Any property beneficially owned by any Group Company is also legally owned by
the same Group Company.


87

--------------------------------------------------------------------------------



SCHEDULE 9


Limitations on Sellers' Liability


1.
GENERAL



1.1
The provisions of this Schedule shall operate to limit the liability of the
Sellers under:



 
(a)
the Sellers' Warranties; and



 
(c)
the Tax Covenant but only insofar as any provision in this Schedule is expressed
to be applicable to the Tax Covenant.



1.2
The provisions of the Tax Covenant shall further operate to limit the liability
of the Sellers in respect of any claim under the Tax Covenant and (to the extent
stated therein) any claim under the Tax Warranties.



1.3
Each provision of this Schedule shall be read and construed separately and,
unless expressly provided to the contrary, shall not be limited by the terms of
any other provision of this Schedule or by any other term of this Agreement.



2.
Time Limitations



2.1
The Sellers shall be under no liability in respect of any claim under the
Sellers' Warranties or the Tax Covenant and any such claim shall be wholly
barred and unenforceable unless the Purchaser shall have given to all the
Sellers written notice of such claim:



 
(a)
in the case of a claim under the Sellers' Warranties (other than the Tax
Warranties and those Sellers' Warranties given in respect of matters relating to
or governed under Environmental Laws or Nuclear Laws in paragraphs 10.1(e),
10.2, 13.4 and 25 of Schedule 8 (together the "Environmental Warranties"), by
not later than midnight on the date falling fifteen months after the Completion
Date;



 
(b)
in the case of a claim under the Environmental Warranties by not later than
midnight on the second anniversary of the Completion Date; and



 
(c)
in the case of a claim under the Tax Warranties or the Tax Covenant, by not
later than midnight on the seventh anniversary of the Completion Date.



2.2
Save as provided in paragraphs 5.2 and 9.2, the liability of the Sellers in
respect of any claim of which notice shall have been given to the Sellers prior
to the expiry of the time limits set out in paragraph 2.1 shall (if such claim
has not been previously satisfied, settled or withdrawn) absolutely cease and
determine if legal proceedings in respect of such claim have not been commenced
within 9 months of the date of such notification.


88

--------------------------------------------------------------------------------



2.3
For the purpose of paragraph 2.2, proceedings shall not be deemed to have been
commenced unless and until they shall have been properly issued and validly
served upon all the Sellers.



2.4
The time limitations in this paragraph 2 shall not apply to any claim which
arises or is delayed as a result of any fraudulent act or omission by any of the
Sellers.



3.
Financial Limitations



3.1
The Sellers shall be under no liability in respect of any claim under the
Sellers' Warranties unless the liability of the Sellers to the Purchaser and/or
its assignees in respect of the claim would be more than £100,000 (one hundred
thousand pounds) (excluding costs and interest) (a "Relevant Claim") provided
that, for the purpose of this paragraph, claims arising from the same facts or
circumstances shall be aggregated and regarded as a single Relevant Claim.



3.2
The Purchaser shall not be entitled to damages or any other payment or remedy in
respect of any claim under the Sellers' Warranties unless and until the
aggregate amount (excluding costs and interest) of all Relevant Claims under the
Sellers' Warranties for which the Sellers are liable to the Purchaser and/or its
assignees (entirely disregarding for the avoidance of doubt those claims for
which the Sellers have no liability as a result of paragraph 3.1) shall
exceed  £4,000,000 (four million pounds) in which event the Sellers' liability
shall be for the total amount of such claims and shall not be limited to the
excess.



3.3
The total aggregate liability of:



 
(a)
all the Sellers to the Purchaser and/or its assignees in respect of all claims
under the Sellers' Warranties and the Tax Covenant (including costs and
interest) shall not in any circumstances exceed £100,000,000 (one hundred
million pounds) increased by, if such liability includes an amount in respect of
interest, an amount equal to such interest re-calculated at the rate per annum
of 1½per cent above the average (rounded upward when necessary to the nearest
1/16th of one per cent) of the London Inter Bank Offered Rates on each of the
dates on which each successive 6 monthly period commences during the period for
which such interest is calculated.  The London Inter Bank Offered Rates for such
dates shall be the rate at which Barclays Bank plc (or such other London banks
as the Sellers shall nominate for this purpose) shall offer 6 month sterling
deposits of £1,000,000 (one million pounds) to leading banks in the London Inter
Bank Market at or about 11.00 am (London time) on such days.  The certificate of
Barclays Bank plc (or such other London bank as the Sellers shall nominate for
the purpose) as to the rate of interest shall be conclusive and binding on the
parties and, when determining the interest rate Barclays Bank plc shall be
acting as an expert; and


89

--------------------------------------------------------------------------------



 
(b)
each Seller to the Purchaser and/or its assignees in respect of all claims under
the Sellers' Warranties and the Tax Covenant shall not in any circumstances
exceed the amount set opposite its name in column 4 of Schedule 1.



3.4
(Subject to, for the avoidance of doubt, such total aggregate liability never
exceeding the total aggregate liability calculated under paragraph 3.3(a) of
this Schedule 9) with effect from the second anniversary of the Completion Date,
the total aggregate liability of all the Sellers to the Purchaser and/or its
assignees under the Tax Warranties and the Tax Covenant (including costs and
interest) shall be reduced so as not to exceed £50,000,000 (fifty million
pounds) plus the amount of any such Tax claim which has been notified to the
Sellers pursuant to paragraph 2.1 of this Schedule 9 but remains unsettled and
increased by, if such liability includes an amount in respect of interest, an
amount equal to such interest re-calculated at the rate per annum of 1½per cent
above the average (rounded upward when necessary to the nearest 1/16th of one
per cent) of the London Inter Bank Offered Rates on each of the dates on which
each successive 6 monthly period commences during the period for which such
interest is calculated.  The London Inter Bank Offered Rates for such dates
shall be the rate at which Barclays Bank plc (or such other London banks as the
Sellers shall nominate for this purpose) shall offer 6 month sterling deposits
of £1,000,000 (one million pounds) to leading banks in the London Inter Bank
Market at or about 11.00 am (London time) on such days.  The certificate of
Barclays Bank plc (or such other London bank as the Sellers shall nominate for
the purpose) as to the rate of interest shall be conclusive and binding on the
parties and, when determining the interest rate Barclays Bank plc shall be
acting as an expert.



3.5
In respect of any claim or claims under this Agreement, the Sellers' Warranties
or the Tax Covenant for which all of the Sellers are or may be liable to the
Purchaser, the liability of each Seller to the Purchaser in relation thereto
shall be equal to the relevant percentage of the total liability of all the
Sellers in respect of such claim or claims and for this purpose the relevant
percentage in relation to each Seller shall be the percentage which is set
opposite its name in column 5 of Schedule 1.



3.6
The financial limitations in this paragraph 3 shall not apply to any claim which
arises or is delayed as a result of any fraudulent act or omission by the
Sellers.


90

--------------------------------------------------------------------------------



4.
Exclusion of Certain Claims



4.1
The Sellers shall not be liable in respect of any claim under the Sellers'
Warranties if and to the extent that:



 
(a)
the claim would not have arisen but for any act, omission, transaction or
arrangement carried out at the request of the Purchaser before Completion or
pursuant to the terms of this Agreement or any other agreement entered into
pursuant to this Agreement;



 
(b)
any claims under the Tax Warranties would not have arisen but for:



 
(i)
the making of any claim, election, surrender or disclaimer made, the giving of
any notice or consent or the doing of any other thing under or in connection
with the provisions of any enactment or regulation by any member of the
Purchaser's Group after Completion (other than the making, giving or doing of
which was taken into account in computing the provision for Taxation in the
Accounts);



 
(ii)
any negligent failure or omission by any member of the Purchaser's Group to make
any claim, election, surrender or disclaimer or give any notice or consent or do
any other thing under or in connection with the provisions of any enactment or
regulation after Completion, the anticipated making, giving or doing of which
was taken into account in computing the provision for Taxation in the Accounts;



 
(c)
the claim would not have arisen but for any reorganisation of any member of the
Purchaser's Group (including any winding up or cessation of the whole or any
part of any business or trade carried on by any member of the Purchaser's Group)
after Completion;



 
(d)
the claim would not have arisen but for any change in the accounting principles,
practices or policies of any member of the Purchaser's Group introduced or
having effect after Completion other than any change required to ensure
compliance with GAAP; or



 
(e)
the claim would not have arisen but for a change of the use of the relevant
Property to a more sensitive use from that at the date of Completion.



5.
Contingent Claims



5.1
The Sellers shall be under no liability in respect of any claim under the
Sellers' Warranties which is based upon a liability which is contingent only or
otherwise not capable of being quantified (a "Contingent Claim") unless and
until such liability becomes an actual liability or becomes capable of being
quantified.


91

--------------------------------------------------------------------------------



5.2
For the avoidance of doubt, a Contingent Claim must be notified to the Sellers
within the time limit specified in paragraphs 2.1(a) and (b).  However, provided
that it has been so notified, the 9 month period referred to in paragraph 2.2
shall, in the case of a Contingent Claim, commence on the date that the
underlying contingent liability becomes an actual liability or becomes capable
of being quantified.



6.
Changes in Legislation



The Sellers shall not be liable in respect of any claim under any of the
Sellers' Warranties to the extent that the claim arises or is increased directly
or indirectly as a result of:


 
(a)
the passing or coming into force of, or any change in, any legislation after the
date of this Agreement; or



 
(b)
any increase in the rate of Taxation or any imposition of new Taxation after the
date of this Agreement; or



 
(c)
the withdrawal or amendment after the date of this Agreement of any
extra-statutory concession or other formal agreement or arrangement currently
granted by or made with any governmental, fiscal or regulatory body (whether or
not having the force of law); or



 
(d)
any change after the date of this Agreement in any generally accepted
interpretation or application of any legislation or in the policy or practice
(if published) of any relevant governmental, fiscal or regulatory body.



7.
No Liability if Loss is Otherwise Compensated For



7.1
The Sellers shall not be liable in respect of any claim for breach of any of the
Sellers' Warranties if and to the extent that the loss occasioned by the breach
has been recovered by the Purchaser pursuant to a claim under any other Seller
Warranty or term of this Agreement or any other document entered into pursuant
to this Agreement.  The Purchaser shall not be entitled to recover more than
once in respect of the same loss.



7.2
If the Purchaser is entitled to claim under the Tax Covenant and under the
Sellers' Warranties in respect of the same matter, the Purchaser may in its
discretion choose to claim under either or both but payments under the Tax
Covenant shall pro tanto satisfy and discharge any claim which is capable of
being made under the Sellers' Warranties in respect of the same matter and vice
versa.


92

--------------------------------------------------------------------------------



7.3
In calculating the liability of the Sellers for any breach of the Sellers'
Warranties, there shall be taken into account any benefit accruing to any member
of the Purchaser's Group arising directly or indirectly as a result of the
matter giving rise to the breach including without prejudice to the generality
of the foregoing:



 
(a)
the amount of any tax relief thereby obtained or obtainable by any member of the
Purchaser's Group; and



 
(b)
the amount by which any Taxation for which any member of the Purchaser's Group
is now or in the future accountable or liable to be assessed is thereby reduced
or extinguished.



8.
Third Party Claims



8.1
The provisions of this paragraph 8 shall apply in circumstances where:



 
(a)
a claim, demand or action is made, brought or threatened against the Purchaser
or any other member of the Purchaser's Group by any third party (an "Actual
Third Party Claim") or the Purchaser or another member of the Purchaser's Group
becomes aware of any fact, matter, event or circumstance which may give rise to
such a claim, demand or action (a "Potential Third Party Claim"); and

 
 
(b)
the Actual Third Party Claim or Potential Third Party Claim (or the matter
giving rise thereto) is likely to give rise to a claim against the Sellers under
the Sellers' Warranties (other than the Tax Warranties).



8.2
For the purpose of this paragraph 8, a "Third Party Claim" shall mean an Actual
Third Party Claim or a Potential Third Party Claim.



8.3
The Purchaser shall:



 
(a)
procure that the Sellers are notified in writing of the Third Party Claim as
soon as reasonably practicable after the relevant member of the Purchaser's
Group becomes aware of the Third Party Claim;



 
(b)
consult with the Sellers in relation to the Third Party Claim and the action to
be taken in response thereto; and



 
(c)
provide, and procure that the relevant member of the Purchaser's Group shall
provide, such information, documentation and assistance to the Sellers and its
professional advisers as the Sellers may reasonably request to enable the
Sellers to investigate the Third Party Claim and to determine the action to be
taken in response thereto.


93

--------------------------------------------------------------------------------



8.4
Subject to the relevant member of the Purchaser's Group being indemnified to the
reasonable satisfaction of the Purchaser against any liability, cost, damage,
charge or expense which may thereby be properly incurred (but so that the
provision of any such indemnity shall not imply any admission of liability on
the part of the Sellers) if the subject matter of the Third Party Claim is not
being pursued by, or otherwise directly involves, the Authority, then the
Purchaser shall, and shall procure that the relevant member of the Purchaser's
Group shall:



 
(a)
take such action as the Sellers may reasonably request to avoid, dispute,
resist, mitigate, settle, compromise or defend the Third Party Claim or appeal
any decision, judgment or adjudication with respect thereto; and



 
(b)
not make any admission of liability with respect to the Third Party Claim or
settle or compromise the Third Party Claim without the prior written consent of
the Sellers (such consent not to be unreasonably withheld or delayed).



8.5
If the subject matter of the Third Party Claim is being pursued by, or otherwise
directly involves, the Authority, then the Purchaser shall:



 
(a)
give due consideration to such suggestions as the Sellers may make to avoid,
resist, contest or compromise or generally in relation to the conduct of any
Third Party Claim; and



 
(b)
not settle, make any admission of liability or compromise any claim or matter
which gives rise to a Third Party Claim without informing the Sellers in advance
and giving the Sellers the opportunity to make representations in relation
thereto.



9.
Recovery from Third Parties



9.1
Where the Purchaser or any member of the Purchaser's Group is at any time
entitled to recover from some other person (including an insurer under an
insurance policy) any sum in respect of any matter or event which gives rise to
a claim under the Sellers' Warranties (other than the Tax Warranties), the
Purchaser shall (subject to being fully indemnified by the Sellers) use
reasonable endeavours to recover that sum and any sum recovered (net of all
costs of recovery and any tax payable):



 
(a)
will reduce the amount of the claim under the Sellers' Warranties (other than
the Tax Warranties); or


94

--------------------------------------------------------------------------------



 
(b)
in the event of the recovery being delayed until after the relevant claim under
the Sellers' Warranties (other than the Tax Warranties) has been satisfied (to
the extent of the maximum aggregate amount of the Sellers' liability under
paragraph 3.3 of this Schedule 9) by the Sellers, shall be paid to the Sellers
in the relevant proportions,



provided that none of the provisions contained in this paragraph 9 shall oblige
the Purchaser to take any action if the Purchaser reasonably considers that such
action is likely to have a material adverse effect on the business of the Group
or the Purchaser's Group (including, without limitation, any material effect on
relationships with customers, suppliers, intermediaries, agents or insurers).


9.2
For the avoidance of doubt, a claim under the Sellers' Warranties in respect of
a matter which is also the subject of a recovery claim against some other person
pursuant to paragraph 9.1 must be notified to the Sellers within the time limit
specified in paragraph 2.1(a). However, provided that it has been so notified,
the 9 month period in paragraph 2.2 shall, in the case of such a claim, commence
on the date that the recovery claim against the other person is finally settled
or finally determined.



10.
Mitigation



10.1
Nothing in this Agreement shall or shall be deemed to relieve the Purchaser of
any common law or other duty to mitigate any loss or damage which it may suffer
as a result of any matter giving rise to a claim under the Sellers' Warranties
or to restrict or limit any such duty.



10.2
In the case of a claim relating to the warranty in paragraph 25.1 of Schedule 8
(Environment), the Purchaser shall where relevant and reasonably
practicable  consult with the Sellers as to methods of remediation and discuss
with the Sellers the potential for minimising remediation costs.  The Purchaser
shall provide the Sellers (at the Sellers' cost) with such information and
documents as they may reasonably request in relation to any process of agreeing
remediation with the relevant regulator.



11.
Tax Warranties



Clause 5.2 (Payment Date) of the Tax Covenant shall apply to the Tax Warranties
as if a claim under a Tax Warranty were a claim under Clause 2.1(a) of the Tax
Covenant.

95

--------------------------------------------------------------------------------



SCHEDULE 10


Purchaser's Warranties


1.
The Purchaser is a company, duly incorporated, validly existing and in good
standing under the laws of England and Wales.



2.
The Purchaser has the power to own its assets and carry on its business as it is
currently being conducted.



3.
The Purchaser has the power to enter into, perform and deliver, and has taken
all necessary action to authorise its entry into, performance and delivery of,
this Agreement and any Transaction Document to which it is a party.



4.
The obligations assumed by the Purchaser under this Agreement and any
Transaction Document to which it is a party are legal, valid, binding and
enforceable obligations.



5.
Subject to the fulfilment of the Conditions, the entering into of, and the
performance by the Purchaser under, this Agreement and any Transaction Document
to which it is a party will not:



 
(a)
amount to a violation or breach of any law or regulation applicable to either of
it; or



 
(b)
violate or conflict with the provisions of its respective constitutional
documents.



6.
Save as set out in Clause 3 and Schedule 5, all necessary governmental and other
consents, approvals, licences and authorisations required by the Purchaser to
enable it to lawfully to enter into, and to exercise its rights and comply with
its obligations under, this Agreement and any Transaction Document to which it
is a party have been obtained or effected and are in full force and effect.



7.
On Completion, the shares held by the Company in DRDL will not become
Foreign-held shares (as defined in the articles of association of DRDL).


96

--------------------------------------------------------------------------------



SCHEDULE 11


Registered Intellectual Property Rights


DML


Patents
 
Patent
Number
Title
Filing Date
Registration Date
US5879778
Strengthening of Structural Members
22.01.1996
09.03.1999
GB9501193.8
Reinforced Material
21.01.1995
pending
WO9622432
PCT Application: Reinforcement of
Structural Members
22.01.1996
Unknown status

 


DRDL


Trade Marks
 
TM Number
Mark Text
Type
Date
Status
Classes
EP003082658
DML DEVONPORT
Figurative
07/12/2004
Registration published
7, 9, 12, 35, 37, 41, 42
EP004138319
DML APPLEDORE
Figurative
19/01/2006
Registration published
7, 9, 12, 35, 37, 41, 42
EP004138574
DML GROUP
Figurative
09/01/2006
Registration published
7, 9, 12, 35, 37, 41, 42
EP003082625
DML
Word
29/11/2005
Registration published
7, 9, 12, 35, 37, 41, 42
EP003082633
DEVONPORT
Word
29/11/2005
Registration published
7, 9, 12, 35, 37, 41, 42



Patents
 
Patent
Number
Title
Filing Date
Registration Date
EP0827563
Strengthening of Structural Members
22.01.1996
17.03.1999
CA2216631
Unknown (relates to Structural Members and PCT Application WO9622432)
Unknown
unknown
AU706549B
Reinforcement of Structural Members
22.01.1996
unknown
NZ298854
Reinforcement of structural members by drawing curable resin through dry fibres
of high aspect ratio
Published
1999-02-25
09.06.1999
WO/1999/010675
Joint PCT Application with Rockwater Limited for Pipeline Manufacture.
21.08.1998
unknown

 
97

--------------------------------------------------------------------------------



LSC Group Holdings Limited


Trade marks
 
TM Number
Mark Text
Type
Date
Status
Classes
2032479
MODULEMASTER
WO
05.09.1995
Expired
09
2155438
LACE
WO
14.01.1998
Registered
09
2161786
OFFICEMaster
WO
21.03.1998
Registered
09
2206377
LOCAM
WO
19.08.1999
Registered
09 16



Frazer-Nash Consultancy Limited


Trade marks
 
TM Number
Mark Text
Type
Date
Status
Classes
2372447
D-Risk
WO
08.09.2004
Registered
09 42
1575494
FNGUN
WO
15.06.1994
Registered
09
2440411
D-CIDE
WO
02.12.2006
Examined
09 42



98

--------------------------------------------------------------------------------


 
Patents
 
Patent Number
Title
Filing Date
Registration Date
GB2383264
Seat Suspension System
20.12.2001
07.10.2003
GB2348496A
Method and apparatus for the detection of scratching and similar surface action
to glass
31.03.1999
Not yet registered
GB2383264A
Seat suspension system
20.12.2001
Not yet registered
GB2305995A
Actuator for ejector release units
31.01.1986
Not yet registered
WO03070306
PCT Application for Breathing Device jointly owned with EME Electro Medical
Equipment Ltd.
21.02.2003
Unknown status
AU2003232304
Breathing Device
10.09.2004
21.2.2003
JP2003569259
Breathing Device
20.08.2004
unknown
NZ535238
Breathing Device
10.09.2004
28.10.2005
US10505466
Breathing Device
14.03.2005
unknown


99

--------------------------------------------------------------------------------



SCHEDULE 12


IT Systems and IT Contracts


Part 1


IT Systems


Relevant Group sites are as follows for the purposes of this Schedule 12 Part 1:


●
DRDL: Devonport, Keynsham and satellite offices at HMNB Clyde and Rolls Royce
Derby;



●
ASL: Appledore;



●
LSC Group: Fradley Park (Litchfield), Weymouth and satellite office at RAF
Wyton; and



●
FNC Group: Bristol (7 separate office premises), Dorking, Burton on Trent,
Glasgow, Plymouth and Warrington.



1.
The DRDL, ASL, LSC Group and FNC Group sites all utilise local servers,
communications networks, desktops, printers and other peripheral devices with
connectivity to other DML Group sites via the DML Group WAN and the Internet via
connections at Litchfield, Dorking and Plymouth.



2.
The computing environments in use across all sites are predominantly
client/server based.  DRDL, ASL and LSC Group back office services are based on
the use of Windows client/server software with Office and Outlook basic
productivity tools. The DRDL Windows Active Directory forest extends beyond the
Devonport site and supports the Keynsham, ASL and LSC Group-based services and
users.



3.
FNC Group sites currently use Novell/GroupWise collaboration and productivity
software.



4.
DRDL utilises Windows 2000 or 2003, VMS 6/7 or HPUX servers.  DRDL’s eBusiness
Suite enterprise application modules and the bespoke, Oracle-based, planning and
production management application run in the UNIX environment.  Legacy
applications are time and attendance, labour booking and material procurement
and these run in the VMS environment on Digital VAX and Alpha servers. Windows
servers also run CAD (Autodesk), document management (Documentum), asset
configuration and maintenance (Maximo), Dosimetry Control System (DCS) and major
project planning and control (Primavera P3).


100

--------------------------------------------------------------------------------



5.
LSC Group and FNC Group use a variety of engineering and analytical software
packages, running them in a number of different environments as appropriate.



6.
The primary database products in use across all sites are Oracle and SQL*Server,
with Oracle and other (eg, Crystal) reporting tools used for data extraction and
report production.



7.
The DRDL Devonport site utilises two general purpose Windows attached Storage
Area Networks (SANs), two UNIX SANs and one legacy VMS Shared Data Store.



8.
Legato Networker software manages corporate data backups.  These are taken
nightly between computer suites to fully automated tape libraries for business
resilience purposes.



9.
The main DRDL network backbone design carries IP traffic that is switched/routed
between the campus nodes and the user/server sub-networks. DML Group networks
are predominantly based on CISCO architectures and products for which there are
significant internal design and support skills/experience.



10.
There is a secure wide area network (DML Group WAN) provided as a managed
service by Affiniti, used to store, process, import and export data with a
maximum security marking of "UK-Restricted".  It uses the “wires only” BT MPLS
IP Clear Network. There are standalone Group LAN’s at other non-DML Group sites
at RAF Whyton, Rolls Royce Derby and Faslane which are also connected to the DML
Group WAN.



11.
The DRDL Devonport and Keynsham sites have secure LAN connections with the main
Authority network to support joint access to MoD & DML intranets, collaborative
working, workflow, Restricted e-mail, etc.



12.
DRDL also has a separate “commercial” Windows infrastructure that hosts a Group
Internet Collaborative Working Environment.



13.
The Group’s primary internet connectivity is hosted from the DRDL Devonport
site, via a BT-managed secure and accredited configuration that uses dual
resilient 100 MB bearers ramped down to 10 MB and incorporating dual resilient
in-line firewalls for content and virus protection.  All DRDL internet browsing,
internet e-mail and dial-in VPN services are provided via this connection.  The
LSC Group and FNC Group sites have their own secure internet connections at the
Litchfield and Dorking sites.



14.
The telephone services at the main DRDL Devonport Site are provided via two
Siemens Realtis switches in a resilient configuration, with integrated
cross-site DECT services also provided.  DML Group Mobile phone services are
provided by T-Mobile, with a direct Mobex connection into the DRDL
exchange.  There are small local exchanges at the ASL, DRDL, Keynsham and FNC
Group sites.  The LSC Group Fradley Park site has a Cisco VOIP service.


101

--------------------------------------------------------------------------------



15.
Polycom video conference facilities, linked via ISDN, are installed at the DRDL
Devonport, Keynsham, ASL, FNC Group Dorking, Burton and Glasgow and LSC Group
Fradley Park sites. These are maintained by a single service provider.



16.
DRDL’s applications portfolio comprises both Web and thick client COTS and
bespoke applications.  Bespoke development strategy is now to develop for web
deployment wherever possible.  DRDL Oracle applications are managed and
developed using Oracle’s Designer and Developer 2000 toolset.  SQL*Server
applications are developed using the Visual Studio software suite.



17.
The DML Group WAN and associated infrastructure is accredited (ADS Rev A Nov
2005) in accordance with the Manual of Protective Security (MPS) issued by the
Cabinet Office and is authorised to hold information up to and including
UK-Restricted. Various stand alone systems are accredited to hold information up
to and including Top Secret.  DML also complies in general with the MoD's
Security Manual (JSP440) where required as this is now closely aligned to the
MPS.


102

--------------------------------------------------------------------------------



Part 2


IT Contracts
 
Product/Service
Start
End
Supplier
Managed Service - Supply and Maintenance HP equipment
28-Jul-04
31-Mar-08
Hewlett Packard
Renewal of Desktop licences - Microsoft through Halliburton
01-Oct-06
30-Sep-07
KBR
PIE Licence
01-Jan-07
01-Mar-15
LSC Group
Omnetica WAN Connection (incl RAF Wyton and FNC)
22-Mar-05
21-Mar-10
Affiniti
Document Services Contract
01-Oct-04
30-Sep-09
Canon
MTI Maintenance (New Hardware) design supply support
01-Jul-05
30-Jun-08
MTI Technologies
Continuum (Managed Service)
01-Nov-05
31-Oct-08
TAC UK
T-Mobile Phones
01-Nov-05
31-Dec-07
T-Mobile
Desktop Software Visio
01-Oct-06
30-Sep-09
KBR
Oracle licences via Halliburton Agreement
01-Jun-06
25-May-09
KBR
Variation on WAN Contract
01-Oct-06
21-Mar-10
Affiniti
Oracle (Migrated CPU licenses - 4 CPU's)
01-Jul-06
30-Jun-07
Oracle
PS - Knowcom Amendment 6
01-Jun-06
31-May-07
Knowcom
Documentum -Halliburton
01-Jan-07
31-Dec-07
KBR
Server Software Desktop true-up
01-Oct-06
01-Sep-09
KBR
Network Disaster (NT & VMS combined)
01-Sep-06
31-Aug-07
NDR


103

--------------------------------------------------------------------------------




Product/Service
Start
End
Supplier
AutoCAD
01-Jan-07
31-Dec-07
Autodesk
Maximo (Incl Primavera Interfaces)
01-Apr-06
31-Mar-07
MRO
HP Maintenance Service
01-Jan-07
31-Mar-08
Hewlett Packard
Kingston - Exchange Maintenance (All 3)
01-Feb-06
31-Jan-07
Affiniti
BT iNet Fortinet/Fortigate 3 year managed Service
01-Nov-06
01-Nov-09
BT iNet
Provision of support to Mercury Hardware
01-Jan-07
31-Dec-07
DML
Usage charges for outgoing telephone calls
01-Jan-07
30-Jun-07
Cable & Wireless
Annual maintenance contract for on-site desktop services
01-Apr-06
31-Mar-08
Hewlett Packard
Provision of support services and out of hours cover for SSMG IT Systems
01-Sep-03
01-Mar-08
ISHELP


104

--------------------------------------------------------------------------------





SIGNED by
     
for and on behalf of KELLOGG BROWN
     
& ROOT HOLDINGS (U.K.) LIMITED
 
/S/ Paul Ferguson
                 
SIGNED by
     
for and on behalf of BALFOUR
     
BEATTY PLC
 
/S/ Peter Zinkin
                 
SIGNED by
     
for and on behalf of THE WEIR GROUP PLC
 
/S/Alan Mitchelson
                 
SIGNED by
     
for and on behalf of BABCOCK
     
INTERNATIONAL GROUP PLC
 
/S/Peter Rogers
                 
SIGNED by
     
for and on behalf of KBR, INC.
 
/S/Andrew D. Farley
 


105

--------------------------------------------------------------------------------



ANNEXURE
 
 
106

--------------------------------------------------------------------------------